Exhibit 10.48

NOTE AGREEMENT

NOTE AGREEMENT (as amended, restated, supplemented or otherwise modified from
time to time, this “Note”), dated as of March 26, 2014, by and between Sotherly
Hotels LP, a Delaware limited partnership (the “Borrower”), and each lender a
party hereto from time to time (together with their successors and assigns, each
a “Lender”; and collectively, the “Lenders”) and Richmond Hill Capital Partners,
LP, as agent for the Lenders (the “Agent”).

RECITALS

WHEREAS, the Borrower has requested a secured term loan facility and the Lenders
have agreed to provide a secured term loan facility but only to the extent and
on the conditions set forth herein.

WHEREAS, the Borrower will use the proceeds of the Loan (a) to cause its
Subsidiary to acquire the Real Property (as defined in Paragraph 1) and (b) to
pay its transaction fees and expenses in respect of this Note and the
transactions contemplated hereby.

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

AGREEMENT

1. Definitions. The following terms have the meanings set forth below:

“Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001).

“Agent” has the meaning set forth in the preamble hereto.

“Aggregate Amounts Due” has the meaning set forth in Paragraph 6(b).

“Approved SOHO Philly Asset Sale” means either an Asset Sale by the Borrower of
its ownership interests in SOHO Philly or an Asset Sale by SOHO Philly of the
hotel real property owned by it, in each case where the Net Asset Sale Proceeds
thereof are at least $53,000,000 and the Borrower permanently prepays the Loan
in the aggregate amount of such Net Asset Sale Proceeds no later than the second
Business Day following the receipt by the Borrower or SOHO Philly of such Net
Asset Sale Proceeds.

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Parent or any Subsidiary
of the Parent), in one transaction or a series of transactions, of all or any
part of the businesses of the Parent or any Subsidiary of the Parent, assets or
properties of any kind (including without limitation ownership interests in
another Person), whether real, personal, or mixed and whether tangible or
intangible other than inventory, or other assets sold, leased, subleased,
assigned, conveyed, transferred or disposed of in the ordinary course of
business.

 



--------------------------------------------------------------------------------

“Assignee” has the meaning set forth in Paragraph 19.

“Assignment” has the meaning set forth in Paragraph 19.

“Atlanta LLC” means Atlanta Hotel Associates LLC, a Delaware limited liability
company.

“Bankruptcy Code” means title 11 of the United States Code entitled “Bankruptcy”
as now or hereafter in effect or any successive statutes.

“Borrower” has the meaning set forth in the Preamble hereto.

“Business Day” means a day other than Saturday or Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law or
other governmental action to close.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“Cash” means cash, money, currency or a credit balance in any Deposit Account
(as defined in the UCC).

“Change of Control” means, at any time on or after the date hereof, (a) any
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) (i) shall have acquired beneficial ownership of 50% or more on a
fully diluted basis of the voting and/or economic interest in the Capital Stock
of the Parent or the Borrower or (ii) shall have obtained the power (whether or
not exercised) to elect a majority of the members of the board of directors (or
similar governing body) of the Parent or the Borrower; (b) the majority of the
seats (other than vacant seats) on the board of directors (or similar governing
body) of the Parent or the Borrower cease to be occupied by Persons who either
(i) were members of the board of directors of the Parent or the Borrower, as
applicable, on the Closing Date, or (ii) were nominated for election by the
board of directors of the Parent or the Borrower, as applicable, a majority of
whom were directors on the Closing Date or whose election or nomination for
election was previously approved by a majority of such directors; or (c) any
event, transaction or occurrence as a result of which Andrew M. Sims shall for
any reason cease to be actively engaged in the day-to-day management of the
Parent or Borrower in the role such Person serves on the Closing Date.

 

2



--------------------------------------------------------------------------------

“Closing Date” has the meaning set forth in Paragraph 9.

“Collateral” has the meaning set forth in Paragraph 8.

“Collateral Documents” means any security agreements and any other documents
entered into from time to time (including, without limitation, the Pledge
Agreement and the Guaranty) in form and substance reasonably satisfactory to the
Agent, in order to grant to the Agent, for its benefit and the benefit of the
Lenders, a first priority security interest in the Collateral.

“Commission” has the meaning set forth in Paragraph 12(n).

“Commitment Fee” has the meaning set forth in Paragraph 5(b).

“Debt Service Coverage Ratio” means the Income Available for Debt Service
divided by the Interest Expense.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“Event of Default” has the meaning set forth in Paragraph 10.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Filings” has the meaning set forth in Paragraph 12(n).

“Funding Notice” shall have the meaning set forth in Paragraph 3(a)(ii).

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, consistently applied throughout the period to which
reference is made.

“Governmental Body” means any agency, bureau, commission, court, department,
official, political subdivision, tribunal or other instrumentality of any
administrative, judicial, legislative, executive, regulatory, police or taxing
authority of any government, whether supranational, national, federal, state,
regional, provincial, local, domestic or foreign.

“Guaranty” means the Guaranty in the form of Exhibit A.

“Income Available for Debt Service” means, for the four complete calendar
quarters preceding the date of determination, Net Income of an entity plus
amounts that have been deducted for but minus amounts that have been added for
(a) Interest Expense and prepayment penalties included in GAAP interest expense,
(b) provision for taxes

 

3



--------------------------------------------------------------------------------

based on income, (c) depreciation and amortization and all other non-cash items
deducted for purposes of calculating Net Income, (d) provision for gains and
losses on sales or other dispositions of properties and other investments,
(e) extraordinary items, (f) non-recurring or other unusual items, as determined
by such entity in good faith and (g) corporate, general and administrative
expenses.

“Indebtedness” means, with respect to any Person, without duplication, the
following: (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services other than accounts payable and accrued liabilities that would be
classified as current liabilities under GAAP (as in effect on the Closing Date)
which payables and expenses are incurred in respect of property or services
purchased in the ordinary course of business, (c) all obligations of such Person
evidenced by notes, bonds, debentures or similar borrowing or securities
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (e) all obligations of such Person as lessee under
Capital Leases, (f) all obligations of such Person in respect of banker’s
acceptances and letters of credit, (g) all obligations of such Person secured by
Liens on the assets and property of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Capital Stock or other ownership or profit interest in such
Person or any other Person or any warrants, rights or options to acquire such
Capital Stock, (i) all obligations of such Person in respect of any guaranty by
such Person of any obligation of another Person of the type described in clauses
(i) through (h) of this definition, and (j) all obligations of another Person of
the type described in clauses (a) through (i) secured by a Lien on the property
or assets of such Person (whether or not such Person is otherwise liable for
such obligations of such other Person).

“Interest Expense” means for the four complete calendar quarters preceding the
date of determination, the aggregate amount of interest expense for a Person for
such period determined in accordance with GAAP, excluding any interest that is
(a) payable in respect of Capital Stock, (b) capitalized or (c) payable in a
form other than cash.

“Interest Period” means consecutive calendar quarterly periods, beginning on the
date hereof and ending on the Maturity Date; provided that: (a) the initial
Interest Period shall begin on the date hereof and shall end on March 31, 2014
and each subsequent Interest Period will begin on the day following the last day
of the preceding Interest Period (with such last day of such preceding Interest
Period determined with reference to clauses (b) through (d) below); (b) any
Interest Period that would otherwise end on a day that is not a Business Day
shall, subject to the provisions of clause (d) below, be extended to the next
succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day; (c) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (d) below, end on the last Business Day of a calendar month; and (d) any
Interest Period that would otherwise end after the Maturity Date shall end on
the Maturity Date.

 

4



--------------------------------------------------------------------------------

“Interest Rate” has the meaning set forth in Paragraph 5(a).

“Lenders” has the meaning set forth in the Preamble hereto.

“Lender Indemnified Persons” has the meaning set forth in Paragraph l7(b).

“Lien” means any encumbrance, mortgage, pledge, hypothecation, charge,
assignment, lien, restriction or other security interest of any kind securing
any obligation of any Person.

“Loan” has the meaning set forth in Paragraph 2.

“Loan Documents” means any of this Note, the Collateral Documents, and all other
documents, instruments or agreements executed and delivered by the Borrower for
the benefit of each Lender in connection herewith.

“Make Whole Amount” means, on the date of determination, an amount of interest
and fees Agent and the Lenders would have received had the entire principal
amount of the Loan ($19,000,000) remained outstanding through the first
anniversary of the Closing Date less the amount, if any, of interest and fees
actually received by the Lenders.

“Margin Stock” shall have the meaning set forth in Regulation U of the Board of
Governors of the Federal Reserve system, as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrower and all of its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations hereunder or under of any of the other Loan
Documents, or (c) to the extent applicable, the Collateral.

“Maturity Date” means the earliest of (a) the first anniversary of the date of
this Note and (b) the date the Loan shall become due and payable in full
hereunder, whether by acceleration or otherwise.

“MHI” means MHI GP LLC, a Delaware limited liability company.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) cash payments received by the Parent and any of its Subsidiaries from
such Asset Sale, minus (b) any bona fide direct costs incurred in connection
with such Asset Sale to the extent paid or payable to non-affiliates, including
without limitation (i) income or gains taxes payable by the seller as a result
of any gain recognized in connection with such Asset Sale during the tax period
the sale occurs, (ii) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loan) that is
secured by a Lien on the stock or assets in

 

5



--------------------------------------------------------------------------------

question and that is required to be repaid under the terms thereof as a result
of such Asset Sale, (iii) a reasonable reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of such Asset Sale undertaken by the
Parent or any of its Subsidiaries in connection with such Asset Sale; provided
that upon releases of such reserve, the amount released shall be considered Net
Asset Sale Proceeds, and (iv) transaction costs of the Parent and its
Subsidiaries.

“Net Income” means the amount of net income (or loss) of a Person, determined in
accordance with GAAP.

“Net Loan Proceeds” shall have the meaning set forth in Paragraph 3(a)(iv).

“Parent” means Sotherly Hotels Inc., a Maryland corporation.

“Permitted Indebtedness” means the Indebtedness permitted pursuant to Paragraph
14

“Permitted Liens” means the Liens permitted pursuant to Paragraph 14.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, other legal entities and
governmental bodies.

“Pledge Agreement” means the Pledge Agreement and Irrevocable Proxy in the form
of Exhibit B.

“Real Property” means the real property described in Exhibit C (including land,
building, improvements, equipment and all related personal property used or
useful in connection with the operations of the hotel located thereon).

“Remaining Commitment Fee” has the meaning set forth in Paragraph 5(b).

“Required Lenders” means, at any time, one or more Lenders having or holding a
Loan and/or Term Loan Commitment, and representing more than 50% of the sum of
the Loan and/or Term Loan Commitments of all Lenders.

“SOHO Philly” means Philadelphia Hotel Associates LP, a Pennsylvania limited
partnership.

“Solvent” means, with respect to any Person, that as of the date of
determination both (a)(i) the sum of such Person’s debt (including contingent
liabilities) does not exceed all of its property, at a fair valuation, (ii) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liabilities on such Person’s
then existing debts as they become absolute and matured, (iii) such Person’s
capital is not unreasonably small in relation to its business or

 

6



--------------------------------------------------------------------------------

any contemplated or undertaken transaction, and (iv) such Person does not intend
to incur, or believe (nor should it reasonably believe) that it will incur,
debts beyond its ability to pay such debts as they become due, and (b) such
Person is “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Capital Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

“Term Loan Commitment” has the meaning set forth in Paragraph 2.

“Term Loan Commitment Period” means the period commencing on the Closing Date
and ending on the earlier of (i) April 15, 2014 and (ii) the date of the closing
of the purchase of the Real Property.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in the State of New York or, when
the context implies, the Uniform Commercial Code as in effect from time to time
in any other applicable jurisdiction. All references in this Note to the
provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

2. Loan.

 

  (a) Subject to the terms and conditions set forth herein, each Lender agrees
during the Term Loan Commitment Period to make a single term loan (the “Loan”)
in its respective aggregate amount set forth on Schedule I hereto (the “Term
Loan Commitment”) to the Borrower. Any principal amount of the Loan subsequently
repaid or prepaid may not be reborrowed. Each Lender’s Term Loan Commitment
shall terminate immediately and without further action upon expiration of the
Term Loan Commitment Period. The aggregate principal amount of the Loan shall
not exceed $19,000,000.00.

 

  (b) Each Lender represents, warrants and covenants to the Borrower that it has
and will maintain during the Term Loan Commitment Period sufficient capital to
fund its pro rata share of the Term Loan Commitment.

 

7



--------------------------------------------------------------------------------

3. Borrowing Mechanics; Conditions to each Loan and Manner of Payment.

 

  (a) Borrowing Mechanics.

 

  (i) The Loan shall be made in a single aggregate amount of $19,000,000.

 

  (ii) When the Borrower desires the Lenders to make the Loan, the Borrower
shall deliver to each Lender a written notice setting forth a request for the
Loan (such notice, a “Funding Notice”) no later than 11:00 a.m. (New York City
time) at least two (2) Business Days in advance of the proposed borrowing date,
which borrowing date shall be a Business Day.

 

  (iii) Notice of receipt of each Funding Notice in respect of the Loan,
together with the amount of each Lender’s pro rata share thereof, shall be
provided by the Borrower to each Lender.

 

  (iv) Each Lender shall make the amount of its Loan available to the Borrower
no later than 4:00 p.m. (New York City time) on the applicable borrowing date by
wire transfer of same day funds in U.S. dollars; it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Term
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make the Loan requested
hereunder. For the avoidance of doubt, the Loan proceeds to be made available to
the Borrower shall be a net amount equal to (A) $19,000,000 minus (B) (1) the
Remaining Commitment Fee and (2) the fees and expenses payable pursuant to
Paragraph 9(i) (such net amount, the “Net Loan Proceeds”).

 

  (b) Conditions Precedent to the Loan. The obligation of each Lender to make
the Loan, on any date, including the Closing Date, is subject to the
satisfaction, or waiver of the following conditions precedent:

 

  (i) each Lender shall have received a fully executed and delivered Funding
Notice;

 

  (ii) as of such date, the representations and warranties contained herein and
in the other Loan Documents shall be true and correct in all material respects
on and as of such date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and

 

  (iii) as of such date, no event shall have occurred and be continuing or would
result from the borrowing of the applicable Loan that constitutes an Event of
Default or a Default.

 

8



--------------------------------------------------------------------------------

  (c) Condition Subsequent to the Loan.

 

  (i) No later than the third Business Day following the date of receipt by the
Borrower of the Loan proceeds in accordance with the provisions of Paragraph
3(a) above, Atlanta LLC shall close the transaction whereby it acquires the Real
Property.

 

  (ii) In the event that the foregoing condition subsequent in Paragraph 3(c)(i)
is not satisfied or waived, the Borrower shall promptly return to each Lender
the full amount of the Net Loan Proceeds received from such Lender, together
with accrued and unpaid interest thereon pursuant to Paragraph 5.

 

  (iii) In the event the Borrower returns the full amount of the Net Loan
Proceeds to each Lender pursuant to Paragraph 3(c)(ii), the Remaining Commitment
Fee shall be deemed not to have been earned and the Borrower shall not be
required to pay the Remaining Commitment Fee unless the Borrower redraws the
Loan pursuant to Paragraph 3(c)(iv).

 

  (iv) Notwithstanding anything to the contrary in the Loan Documents, the
Borrower shall be entitled to redraw the Loan prior to the expiration of the
Term Loan Commitment Period, upon two (2) Business Days’ prior written notice to
the Agent, in the manner provided in Paragraph 3(a) and subject once again to
each of the conditions of Paragraphs 3(b) and 3(c), as though the Loan had not
previously been advanced.

4. Payment of Principal.

 

  (a) Maturity Date. Unless due earlier due to the occurrence of an Event of
Default or pursuant to the provisions of Paragraphs 4(b) and 4(c) below, the
outstanding principal amount of the Loan shall be payable in full on the
Maturity Date.

 

  (b) Optional Prepayment. The Borrower may, upon at least one (1) Business
Day’s notice to the Lenders, prepay the Loan in part or in full at any time and
from time to time without penalty.

 

  (c) Mandatory Prepayment.

 

  (i) Asset Sales. No later than the second Business Day following the date of
receipt by the Parent or any of its Subsidiaries of any Net Asset Sale Proceeds,
the Borrower shall permanently prepay the Loan in an aggregate amount equal to
such Net Asset Sale Proceeds.

 

  (ii)

Issuance of Equity Securities. No later than the second Business Day following
the date of receipt by the Parent or any of its Subsidiaries of any cash
proceeds from a capital contribution to, or the issuance or sale of Capital
Stock of the Parent or any of its Subsidiaries (other than Capital Stock issued
pursuant to any employee stock or stock option

 

9



--------------------------------------------------------------------------------

  compensation plan) the Borrower shall permanently prepay the Loan in an
aggregate amount equal to 100% of such proceeds, net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.

 

  (iii) Issuance of Debt. No later than the second Business Day following the
date of receipt by the Parent or any of its Subsidiaries of any cash proceeds
from the incurrence of any Indebtedness of the Parent or any of its Subsidiaries
(other than with respect to any Indebtedness permitted to be incurred pursuant
to Paragraph 14), the Borrower shall permanently prepay the Loan in an aggregate
amount equal to 100% of such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses, and if such incurrence of
Indebtedness is in connection with a refinancing, net of any existing
Indebtedness so refinanced. Except for the Approved SOHO Philly Asset Sale, the
provisions of this paragraph (iii) shall not be deemed to be implied consent to
any such incurrence otherwise prohibited by the terms and conditions of this
Note.

 

  (d) Manner of Payment. All payments of amounts due under this Note shall be
made to each Lender not later than 1:00 p.m. New York City time on the day when
due by wire transfer of immediately available funds in accordance with the wire
transfer instructions for the Lenders delivered in writing to the Borrower.
Whenever any payment hereunder shall be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day.

5. Payment of Interest and Fees.

 

  (a)

Interest. The interest rate shall be 10.00% per annum (the “Interest Rate”).
Each Loan shall bear interest on the full committed principal amount thereof
from the date any such Loan is made through the date of repayment or return of
such Loan (whether at maturity, by acceleration or otherwise) at a rate per
annum equal to the Interest Rate. Interest on the full committed principal
amount of this Note shall be due and payable in arrears from and after the date
of such Loan on (i) the last day of each Interest Period, (ii) the date of
termination of the Loan pursuant to Paragraphs 4(b) or 4(c), (iii) the Maturity
Date and (iv) the date of return of the Loan pursuant to Paragraph 3(c).
Interest hereunder shall be calculated on the basis of a 360-day year and the
actual number of days elapsed.Upon the occurrence and during the continuance of
an Event of Default described in Paragraph 10, the principal amount of the Loan
and, to the extent permitted by applicable law, any interest payments on the
Loan or any fees or other amounts owed hereunder not paid when due, in each case
whether at stated maturity, by notice of prepayment, by acceleration or
otherwise, shall thereafter bear interest (including, without limitation,
interest, as provided in this Note, accruing after the filing of a petition
initiating any insolvency proceedings, whether or not such interest accrues or
is recoverable against the Borrower after the filing of such

 

10



--------------------------------------------------------------------------------

  petition for purposes of the Bankruptcy Code or is an allowed claim in such
proceeding) payable on demand at a rate that is 2.0% per annum in excess of the
interest rate otherwise payable hereunder with respect to the Loan. Payment or
acceptance of the increased rates of interest provided for in this Paragraph
5(a) is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of any Lender.

 

  (b) Commitment Fee. The Borrower agrees to pay to the Lenders an unused
commitment fee (the “Commitment Fee”) equal to 2.0% of the full committed
principal amount of the Loan, or $380,000. The Lenders acknowledge that the
Borrower has paid the first installment of the Commitment Fee in the amount of
$190,000, which amount is fully earned and non-refundable. The Borrower shall
pay the second installment of the Commitment Fee in the amount of $190,000 (the
“Remaining Commitment Fee”) upon the closing of the acquisition of the Real
Property. Notwithstanding the foregoing, but subject to Paragraph 5(c) below, in
the event the Borrower does not draw down the Loan or returns the Loan pursuant
to Paragraph 3(c), the Borrower shall not be required to pay the Remaining
Commitment Fee.

 

  (c) Break-Up Fee. In the event the Borrower does not draw down on the Loan or
returns the Loan pursuant to Paragraph 3(c), but the Parent or any of its
Subsidiaries or affiliates closes on the acquisition of the Real Property on or
prior to October 1, 2014, then the Borrower shall pay, within five (5) Business
Days of such closing, to the Lenders a break-up fee in the amount of $190,000.

 

  (d) Prepayment Premium. If the Borrower prepays or repays all or any part of
the principal balance of the Loan on or prior to the first anniversary of the
Closing Date, whether voluntarily or following an Event of Default (including a
bankruptcy Event of Default) and an acceleration of the original maturity date,
then the Borrower shall pay to the Lenders a prepayment premium on the amount so
prepaid or repaid in an amount equal to the Make Whole Amount.

 

  (e) Application of Payments.

 

  (i) Absent a Default or an Event of Default, any prepayment of the Loan
pursuant to Paragraphs 4(b) or (c) shall be applied as follows: (A) to prepay
the accrued but unpaid interest on a pro rata basis to the Lenders; and
(B) second, to prepay the Loan on a pro rata basis to the Lenders.

 

  (ii) Following the occurrence and during the continuance of an Event of
Default, all prepayments and repayments shall be applied as follows: (A) first,
to prepay any costs and fees owed to the Agent and/or the Lenders; (B) second,
to prepay the accrued but unpaid interest on a pro rata basis to the Lenders,
including any Make Whole Amount; and (C) third, to prepay the Loan on a pro rata
basis to the Lenders.

 

11



--------------------------------------------------------------------------------

  (f) For the avoidance of doubt, (i) all references to and the use of the terms
“prepay”, “prepaid”, or “prepayment” shall mean payment of the Loan prior to the
first anniversary of the Closing Date and shall not mean payment of the Loan
prior to any accelerated Maturity Date and (ii) any prepayment premium or
prepayment fee required to be paid under this Note shall also be paid upon or
after acceleration of the Loan.

6. Evidence of Debt; Notes; Ratable Share.

 

  (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Indebtedness of the Borrower to
such Lender, including the amounts of the Loan owed to it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the Borrower, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of the Loan.

 

  (b) Ratable Share. Each Lender hereby agrees among themselves that if any of
them shall, whether by voluntary prepayment, through the exercise of any right
of setoff or banker’s lien, by counterclaim or cross-action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of the Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.

 

12



--------------------------------------------------------------------------------

7. Use of Proceeds. The Borrower shall use the proceeds of the Loan (a) to cause
Atlanta LLC to purchase and acquire the Real Property and to pay its transaction
fees and expenses in respect thereof and (b) to pay the Borrower’s, the Parent’s
and MHI’s transaction fees and expenses in respect of the Loan Documents.
Without prejudice to the generality of clause (a) in the preceding sentence, it
is contemplated that the Borrower may, directly or through one or more
intermediaries, fund Atlanta LLC’s acquisition of the Real Property by means of
one or more loans and/or contributions of the Loan proceeds or any portion
thereof.

8. Secured Obligations and Guaranty.

 

  (a) To secure the repayment of the Loan and all obligations, together with all
modifications, extensions and renewals thereof, Borrower hereby grants a
security interest in and pledges to the Agent for itself and for the benefit of
the Lenders, and shall cause its wholly owned Subsidiary, MHI, to grant a
security interest in and pledge to the Agent for itself and for the benefit of
the Lenders, (i) all (but not less than all) of the Capital Stock of SOHO
Philly, (ii) any and all additions, substitutions, dividends, distributions (in
the form of cash, property, stock or other securities) and other rights related
or in addition to the foregoing, and (iii) any and all proceeds therefrom
(collectively, the “Collateral”), and shall execute and deliver, and shall cause
MHI to execute and deliver, to the Agent the Pledge Agreement.

 

  (b) To ensure the repayment of the Loan and all obligations together with all
modifications, extensions and renewals thereof, the Parent shall execute and
deliver to the Agent the Guaranty.

 

  (c) The Borrower shall take all such actions with respect to the Collateral at
the cost and expense of the Borrower, including, without limitation, delivery of
the Collateral Documents and any certificated Capital Stock to the Agent, the
filing of any necessary UCC financing statements and any legal opinions of
counsel to the Borrower with respect to the creation and perfection of such
Liens in form reasonably satisfactory to the Agent.

9. Closing Conditions. The agreement of the Lenders to make the Loan is subject
to the satisfaction prior or concurrently with the making of such Loan of the
conditions precedent set forth in this Paragraph 9 (the date that all such
conditions have been satisfied hereinafter referred to as the “Closing Date”):

The Lender shall have received:

 

  (a) Note. This Note, executed and delivered by a duly authorized officer of
each of the parties hereto;

 

  (b)

Secretary’s Certificate. The Lenders shall have received certificates of the
general partner, secretary or assistant secretary, or manager or member, as
applicable, of the Borrower, the Parent and MHI with respect to (i) the
certificate of formation of such entity as amended or amended and restated to
date, (ii) as

 

13



--------------------------------------------------------------------------------

  applicable, the partnership agreement, by-laws, or limited liability company
agreement of such entity, each as amended or amended and restated to date,
(iii) the resolutions of the general partner, board of directors, or managers or
members, as applicable, of such entity, approving each Loan Document to be
delivered by such entity under the Loan Documents and the performance of the
obligations of such entity thereunder, and (iv) the names and true signatures of
the officers of, the officers of the general partner of, or such other persons,
as applicable, that is authorized to sign each Loan Document to which the
Borrower, the Parent or MHI is a party and the other documents to be delivered
by each of them under the Loan Documents.

 

  (c) Good Standing Certificates. The Lenders shall have received a good
standing certificate for each of the Borrower, SOHO Philly, MHI and Parent from
the applicable Governmental Body of such entity’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date.

 

  (d) Opinion of Counsel. The Lenders shall have received an originally executed
copy of the favorable written opinions of Baker & McKenzie LLP, counsel for the
Borrower, in the form of Exhibit D as to such other matters as the Lenders may
reasonably request, dated as of the Closing Date, and otherwise in form and
substance satisfactory to the Lenders.

 

  (e) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Body that, in
the reasonable opinion of the Lenders, singly or in the aggregate, materially
impairs any of the transactions contemplated by the Loan Documents, or that
could have a Material Adverse Effect.

 

  (f) No Material Adverse Effect. No Material Adverse Effect shall have occurred
after giving effect to the Loan made on the Closing Date.

 

  (g) Pledge Agreement. The Agent shall have received the Pledge Agreement,
executed and delivered by a duly authorized officer of each of the parties
thereto, from the Borrower and MHI.

 

  (h) Guaranty. The Agent shall have received the Guaranty, executed and
delivered by a duly authorized officer of Parent.

 

  (i) Fees and Expenses. The Borrower shall have paid all fees and expenses
(including attorneys’ fees) and out of pocket costs of the Lenders and Agent
(not to exceed $75,000) incurred in connection with this Note and the other Loan
Documents.

 

14



--------------------------------------------------------------------------------

10. Event of Default. In the event:

 

  (a) that the Borrower fails to pay the principal of or interest on this Note
when due under this Note;

 

  (b) that any representation, warranty or certification made by the Borrower in
this Note, any other Loan Document, or in any document executed or delivered
from time to time relating to this Note or any other Loan Document is materially
untrue, misleading or incomplete in its recital of any facts at the time as of
which representation, warranty or certification, as the case may be, is made;

 

  (c) that the Borrower shall fail to comply with any other covenant contained
in this Note or any other Loan Document and such failure continues uncured for a
period of thirty (30) days;

 

  (d) there is a breach of any representations, warranties, covenants or
agreements in or under any of the Collateral Documents;

 

  (e) (i) of the failure of the Borrower or any of its Subsidiaries to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness in an individual principal amount of
$6,000,000 or more or with an aggregate principal amount of $10,000,000 or more,
in each case beyond the grace period, if any, provided therefor, or (ii) of the
breach or default by the Borrower or any of its Subsidiaries with respect to any
other material term of (A) one or more items of Indebtedness in the individual
or aggregate principal amounts referred to in clause (e)(i) above or (B) any
loan agreement, mortgage, indenture or other agreement relating to such item of
Indebtedness, in each case (x) not waived by the applicable holder or holders of
such Indebtedness and (y) beyond the grace period, if any, provided therefor, if
as a result of such breach or default, (1) the holder or holders of such
Indebtedness (or a trustee on behalf of such holder or holders), declares an
“event of default” with respect to such Indebtedness or agreement, (2) such
“event of default” continues to exist, and (3) such Indebtedness becomes due and
payable (or redeemable) prior to its stated maturity;

 

  (f) (i) either this Note or any other Loan Document shall cease to be in full
force and effect or shall be declared null and void, (ii) only to the extent
applicable, the Agent for itself and on behalf of the Lenders shall not have or
shall cease to have a valid and perfected lien, pledge, security interest or
claim on any collateral purported to be covered by any of the Collateral
Documents with the priority required by the Collateral Documents, (iii) the
Borrower, any of its Subsidiaries or Parent shall contest the validity or
enforceability of any of this Note or any other Loan Document, or (iv) the
Borrower, any of its Subsidiaries or Parent shall repudiate its obligations
under this Note or any other Loan Document;

 

  (g)

that any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $6,000,000 or
(ii) in

 

15



--------------------------------------------------------------------------------

  the aggregate at any time an amount in excess of $10,000,000 (in either case
to the extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against the Borrower or any or its Subsidiaries or Parent or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of 30 days (or in any event later than 5 days prior to the date of
any proposed sale thereunder);

 

  (h) that there is a Change of Control; or

 

  (i) of the voluntary or (unless stayed or dismissed within sixty (60) days
following commencement) involuntary bankruptcy, receivership, liquidation,
insolvency, reorganization, arrangement, assignment for the benefit of creditors
or similar proceedings (or upon filing of a petition or notice therefor)
involving or affecting the Parent or any of its Subsidiaries, including but not
limited to the Borrower and SOHO Philly.

(any such event set forth in clauses (a), (b), (c), (d), (e), (f), (g), (h) or
(i) above being, an “Event of Default”), then the Agent may, and at the request
of the Required Lenders shall, at its option:

 

  (i) with respect to clauses (a) through (h), accelerate the maturity of this
Note and declare this Note to be due and payable in full, whereupon the entire
balance of this Note, including the Make Whole Amount and accrued and unpaid
interest hereon (including any interest fees and expenses that, but for the
provisions of the Bankruptcy Code, would have accrued, whether or not a claim is
allowed for such interest, fees or expenses in any bankruptcy proceeding), shall
forthwith mature and become due and payable and the Term Loan Commitments shall
terminate; provided, however, that upon the occurrence of any event in clause
(i) above, this Note shall automatically, and without any notice, be accelerated
and the entire principal hereof and all other amounts hereunder, including the
Make Whole Amount and accrued and unpaid interest hereon (including any interest
fees and expenses that, but for the provisions of the Bankruptcy Code, would
have accrued, whether or not a claim is allowed for such interest, fees or
expenses in any bankruptcy proceeding) shall become immediately due and payable
and the Term Loan Commitments shall automatically terminate;

 

  (ii) to the extent available, exercise all rights and remedies in respect of
the Collateral available to a secured party under the UCC (whether or not the
UCC applies to the affected Collateral), by law or otherwise;

 

  (iii) initiate legal proceedings to compel the Borrower to cause or cause the
judicial enforcement of the exercise of commercially reasonable efforts to
pursue a negotiated, arm’s-length sale of the Real Property; and

 

16



--------------------------------------------------------------------------------

  (iv) exercise any and all other rights and remedies it may have under other
agreements and under applicable law.

11. Additional Terms. The Borrower hereby (a) agrees to pay all costs of
collection, including without limitation, reasonable attorneys’ fees, if the
principal of or interest on this Note is not paid in full upon demand,
(b) waives presentment for payment, protest and demand, notice of non-payment,
notice of protest, demand, dishonor, non-payment, default, acceleration, intent
to accelerate, diligence in collecting this Note and all other presentments,
notices, demands and acts that otherwise might condition or restrict a right to
immediate payment of this Note upon demand, (c) shall make all payments
hereunder immediately upon demand without any set-off, counterclaim, defenses,
withholding (for taxes or otherwise), or reduction of any kind, and (d) agrees
that each Lender, at its sole option, may apply any amounts otherwise due to the
Borrower by the Lenders to the payment of this Note in a manner consistent with
Paragraph 5(e).

12. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the Lenders as follows:

 

  (a) Existence and Power. Each of the Borrower and its Subsidiaries (i) is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization and (ii) has all necessary power and
authority to execute and deliver this Note and the other Loan Documents and to
consummate the transactions contemplated hereby and thereby.

 

  (b) Authorization; Binding Effect. The execution and delivery by the Borrower
of this Note and the other Loan Documents, the performance by the Borrower of
its obligations under this Note and the other Loan Documents and the
consummation of the transactions contemplated hereby and thereby has been duly
authorized by all necessary action on the part of the Borrower. This Note and
the other Loan Documents are the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with its terms, except that such
enforcement (i) may be limited by bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally and (ii) is subject to the
availability of equitable remedies, as determined in the discretion of the court
before which such a proceeding may be brought.

 

  (c) Contravention. Neither the execution, delivery and performance of this
Note and the other Loan Documents by the Borrower nor the consummation of the
transactions contemplated hereby by the Borrower will (with or without notice or
lapse of time or both) (i) violate or breach any provision of any Borrower’s
organizational or governing documents, (ii) violate or breach any statute, law,
rule, regulation or order by which the Borrower or any of its assets or
properties, may be bound or affected, or (iii) breach or result in a default
under, result in the acceleration of, or give rise to a right of termination,
cancellation, modification or acceleration or require any notice under, any
material contract or agreement to which the Borrower is a party or by which the
Borrower or any of its assets or properties may be bound or affected.

 

17



--------------------------------------------------------------------------------

  (d) Consents. All approvals, consents, authorizations or orders of, notices to
or registrations or filings with, or any other action by, any governmental
authority or other person or entity have been obtained which are required in
connection with (i) the due execution and delivery by the Borrower of this Note
and the other Loan Documents and the performance of the Borrower’s obligations
hereunder and thereunder, (ii) the consummation of the transactions contemplated
hereby by the Borrower, and (iii) the exercise by the Lenders of their rights
and remedies under this Note and the other Loan Documents.

 

  (e) Laws and Taxes. The Borrower and its Subsidiaries are in material
compliance with all laws, regulations, rulings, orders, injunctions, decrees,
conditions or other requirements applicable to or imposed upon the Borrower, its
Subsidiaries and Parent by any law or by any Governmental Body. The Borrower,
its Subsidiaries and Parent have filed all required tax returns and reports that
are now required to be filed by them in connection with any federal, state and
local tax, duty or charge levied, assessed or imposed upon the Borrower, its
Subsidiaries or their respective assets, including unemployment, social
security, and real estate taxes. The Borrower, its Subsidiaries and Parent have
paid all taxes which are now due and payable, or, with respect to those taxes
which are being contested in good faith, the Borrower, its Subsidiaries and
Parent have made an appropriate reserve on their respective financial statements
for the same. No taxing authority has asserted or assessed any additional tax
liabilities against the Borrower, its Subsidiaries and Parent which are
outstanding on this date, and the Borrower, its Subsidiaries and Parent have
filed for any extension of time for the payment of any tax or the filing of any
tax return or report.

 

  (f) Title. Each of the Borrower, SOHO Philly, MHI and Parent has good and
marketable title to their respective assets reflected on the most recent
consolidated balance sheet submitted to the Lenders, free and clear from all
Liens, except for Permitted Liens.

 

  (g) Defaults. The Borrower, its Subsidiaries and Parent are in compliance with
all material agreements applicable to them and there does not now exist any
default or violation by the Borrower, its Subsidiaries and Parent of or under
any of the terms, conditions or obligations of (a) its articles of
incorporation, or by-laws or (b) any other material contract, agreement or
instrument to which the Borrower, its Subsidiaries and Parent are a party or by
which they are bound.

 

  (h) Solvency. The Borrower, each Subsidiary and Parent are Solvent.

 

  (i) Absence of Material Adverse Effect. There has been no act, condition or
event which has had or is reasonably likely to have a Material Adverse Effect
since December 31, 2013.

 

  (j) Litigation. There are no legal or other proceedings or investigations
pending or threatened against the Borrower or any of its Subsidiaries or Parent
before anycourt, tribunal or regulatory authority which would, if adversely
determined, alone or together, have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

  (k) Absence of Events of Default. No event has occurred and is continuing and
no condition exists which constitutes an Event of Default.

 

  (l) Absence of Other Defaults. The Borrower, its Subsidiaries and Parent are
not in default under any agreement, ordinance, resolution, decree, bond, note,
indenture, order or judgment to which any of them is a party (by successor in
interest or otherwise) or by which it is bound, or any other agreement or other
instrument by which any of their properties or assets owned by them or used in
the conduct of their business is affected, which individually or in the
aggregate would have a Material Adverse Effect.

 

  (m) Margin Regulations. The Borrower, its Subsidiaries and Parent are not
engaged in the business of extending credit to others for the purpose of buying
or carrying Margin Stock. Neither the making of the Loan nor any use of proceeds
of any such Loan will violate or conflict with the provisions of Regulations T,
U or X of the Board of Governors of the Federal Reserve System, as amended from
time to time.

 

  (n) Exchange Act Filings, etc. The Borrower and Parent have filed or furnished
in a timely manner all reports and other information required to be filed
(“Filings”) with the Securities and Exchange Commission (the “Commission”)
pursuant to the Exchange Act. On their respective dates of filing or furnishing,
the Filings complied in all material respects with the requirements of the
Exchange Act, and the published rules and regulations of the Commission
promulgated thereunder. On their respective dates of filing or furnishing, the
Filings did not include any untrue statement of a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and all financial
statements contained in the Filings fairly present the financial position of the
Parent, Borrower and its Subsidiaries on and as of the dates referenced in such
statements and the results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods involved and
prior periods, except as otherwise indicated in the notes to such financial
statements. None of the representations or warranties of the Borrower contained
in the Loan Documents are untrue or incorrect in any material respect when made
and on the Closing Date.

13. Affirmative Covenants. The Borrower covenants and agrees that until payment
in full of all obligations under this Note, the Borrower shall perform all the
following covenants:

 

  (a)

Financial Reporting. The Borrower shall furnish to the Lenders: (i) as soon as
available but in any event, within ninety (90) days after the close of each
fiscal year of the Borrower, the audited consolidated financials of the Borrower
and its Subsidiaries for such fiscal year, certified by its accountants;
(ii) within one Business Day of filing any Filing with the Commission, a copy of
such Filing;

 

19



--------------------------------------------------------------------------------

  (iii) as soon as available but in any event within forty-five (45) days after
the end of each fiscal quarter of the Borrower, the unaudited consolidated
financials of the Borrower and its Subsidiaries for such quarter, certified by
their chief financial officer pursuant to a financial officer certification;
(iv) as soon as available but in any event within thirty (30) days after the end
of each fiscal month, the unaudited consolidated financials of the Borrower and
its Subsidiaries for such month, certified by their chief financial officer
pursuant to a financial officer certification; (v) together with the quarterly
unaudited and annual audited consolidated financials, a certificate of the
Borrower’s chief financial officer certifying that no Default or Event of
Default has occurred, or if a Default or an Event of Default has occurred, the
actions taken by the Borrower with respect thereto; (vi) as soon as available
but in any event within 45 days after the end of each calendar quarter, a
quarterly financial compliance report with supporting detailed calculations
attached, certified by the Borrower’s chief financial officer, regarding
compliance with the Debt Service Coverage Ratio in Paragraph 15; and (vii) any
other information or reports supplied to any of the Borrower’s other lenders,
including but not limited to the quarterly financial covenant compliance report
with supporting detailed calculations attached.

 

  (b) Books and Records. The Borrower shall keep true and accurate books of
account in accordance with GAAP and shall permit the Lenders and/or any of their
designated representatives, upon reasonable notice and at the expense of the
Borrower, to visit and inspect the premises of the Borrower and its Subsidiaries
to examine the books of account of the Borrower (and to make copies and/or
extracts therefrom) and to discuss the affairs, finances and accounts of such
persons with, and to be advised as to the same by, the officers of such persons
and to be advised as to such or other business records upon the request of the
Lenders.

 

  (c) Legal Existence. The Borrower shall maintain its corporate/legal existence
and business, maintain its assets in good operating conditions and repair
(subject to ordinary wear and tear), keep its business and assets adequately
insured, maintain its chief executive office in the United States, continue to
engage in the same lines of business, and comply in all material respects with
all legal regulations, including, without limitation, ERISA and environmental
laws.

 

  (d)

Notice of Defaults. The Borrower shall notify the Lenders promptly in writing
(i) of the occurrence of any Default or Event of Default, (ii) of its obtaining
knowledge of any noncompliance with ERISA or any environmental law or proceeding
in respect thereof which could have a material adverse effect on such person,
(iii) of any change of address of the Borrower, (iv) of the Borrower’s obtaining
knowledge of any threatened or pending litigation or similar proceeding
affecting it involving claims in excess of $100,000 in the aggregate or any
material change in any such litigation or proceeding previously reported, (v) of
the Borrower’s obtaining knowledge of claims in excess of $100,000 in the
aggregate against any of its assets or properties and (vi) of any new or change,

 

20



--------------------------------------------------------------------------------

  amendment, modification or supplement in any management contract relating to
the hotel owned by SOHO Philly or any successors or assigns along with a copy of
such new, changed, amended, modified or supplemented management agreement.

 

  (e) Use of Proceeds. The Borrower shall use the proceeds of the Loan only as
permitted by Paragraph 7 hereof.

 

  (f) Cooperation. The Borrower shall cooperate with the Lenders, take such
action, execute such documents, and provide such information as the Lenders may
from time to time reasonably request in order further to effect the transactions
contemplated by and the purposes of the Loan Documents.

 

  (g) Taxes. The Borrower shall pay when due (including any extension thereof)
all taxes, assessments and other governmental charges imposed upon it or its
assets, franchises, business, income or profits before any penalty or interest
accrues thereon, and all claims (including, without limitation, claims for
labor, services, materials and supplies) for sums which by law might be a Lien
upon any of its assets, provided that (unless any material item or property
would be lost, forfeited or materially damaged as a result thereof) no such
charge or claim need be paid if it is being diligently contested in good faith,
if the Lenders are notified in advance of such contest and if the Borrower
establishes an adequate reserve or other appropriate provision required by GAAP.

 

  (h) Compliance with Laws. The Borrower shall comply with all federal, state
and local laws, regulations and orders applicable to the Borrower and its
Subsidiaries or their assets in all respects material to the Borrower’s and its
Subsidiaries’ business or assets and shall immediately notify the Lender of any
violation of any rule, regulation, statute, ordinance, order or law relating to
the public health or the environment and of any complaint or notifications
received by the Borrower and any of its Subsidiaries regarding to any
environmental or safety and health rule, regulation, statute, ordinance or law.
The Borrower shall obtain and maintain any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the conduct of
its business and as may be required from time to time by applicable law.

 

  (i) Further Assurances. The Borrower shall promptly, upon request by the
Lenders, correct any defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment or recordation of the Loan Document.
Promptly upon request by the Lenders, the Borrower shall execute, acknowledge,
deliver, record, file and register, any and all such further acts, deeds,
conveyances, documents, continuations, notices of assignment, transfers,
certificates, assurances and other instruments as the Lenders may require from
time to time in order to carry out more effectively the purposes of each Loan
Document.

 

21



--------------------------------------------------------------------------------

14. Certain Negative Covenants. Until payment in full of all obligations under
this Note, the Borrower shall not, and shall cause SOHO Philly to not:

 

  (a) Indebtedness. incur or create any Indebtedness other than as set forth on
Schedule 14(a) (“Permitted Indebtedness”);

 

  (b) Liens. mortgage, assign, pledge, transfer or otherwise permit any Lien
other than as set forth on Schedule 14(b) (“Permitted Liens”).

 

  (c) Merger; Disposition or Acquisition of Assets. (i) merge or consolidate
with any entity; (ii) amend or change its articles of incorporation, articles of
organization or code of regulations/bylaws, in each case, in a manner that has a
material adverse effect on the Borrower’s ability to perform its obligations
under any Loan Document; (iii) except with respect to the disposition of real
property with the prior written consent of the Lenders or an Approved SOHO
Philly Asset Sale, sell, lease, transfer or otherwise dispose of, or grant any
Person an option to acquire, or sell and leaseback, all or any substantial
portion of its assets, whether now owned or hereafter acquired (in each case
other than in the ordinary course of business); provided that no later than the
second Business Day following the date of receipt by SOHO Philly or the Borrower
of any Net Asset Sale Proceeds from the disposition of real property, the
Borrower shall permanently prepay the Loan in an aggregate amount equal to such
Net Asset Sale Proceeds; or (iv) acquire, purchase or otherwise obtain assets or
property, including shares of Capital Stock, other than in the ordinary course
of business and in any event in amount in excess of $2,000,000.

 

  (d) Subsidiaries. form, or cause to be formed, any Subsidiary.

15. Financial Covenant. The Borrower covenants and agrees that until payment in
full of all obligations under this Note, the Borrower shall cause SOHO Philly to
perform and be in compliance with the following:

 

  (a) The Debt Service Coverage Ratio for SOHO Philly for each calendar quarter
shall not be greater than 1.25 to 1.0. The first calendar quarter for
calculation of the Debt Service Coverage Ratio shall be the quarter ending
June 30, 2014.

 

  (b) In the event of a breach of the covenant in Paragraph 15(a), the Borrower
may make principal payments on the Indebtedness of SOHO Philly in an amount
necessary to cure such default and to bring the applicable ratio into
compliance.

 

  16. Taxes: Withholding, etc.

 

  (a) Payments to Be Free and Clear. All sums payable by the Borrower under this
Note shall (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any tax imposed, levied,
collected, withheld or assessed by or within any governmental authority.

 

22



--------------------------------------------------------------------------------

  (b) Withholding of Taxes. If the Borrower is required by law to make any
deduction or withholding on account of any tax from any sum paid or payable by
the Borrower to the Lenders under this Note, (i) the Borrower shall notify the
Lenders of any such requirement or any change in any such requirement as soon as
such Borrower becomes aware of it, (ii) the Borrower shall pay any such tax
before the date on which penalties attach thereto, such payment to be made for
its own account, and (iii) the sum payable by the Lenders in respect of which
the relevant deduction, withholding or payment is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment, the Lenders receive on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made.

17. Expenses; Indemnification.

 

  (a) Expenses. The Borrower agrees to promptly pay (i) all the actual and
reasonable costs and expenses of the administration of this Note, the Loan
Documents and all other documents, instruments or agreements executed and
delivered by Borrower for the benefit of any Lender in connection herewith, and
any amendments, consents, waivers or other modifications to this Note, the Loan
Documents and such other documents, instruments or agreements executed and
delivered by the Borrower for the benefit of any Lender in connection herewith,
including, without limitation, the reasonable fees, expenses and disbursements
of counsel to the Lenders, and (ii) after the occurrence of a Default, all costs
and expenses, including attorneys’ fees and costs of settlement, incurred by the
Lenders in enforcing any obligations under this Note or in collecting any
payments due from the Borrower under this Note by reason of such Default or in
connection with any refinancing or restructuring of this Note provided hereunder
in the nature of a ‘‘work-out” or pursuant to any insolvency or bankruptcy cases
or proceedings.

 

  (b) Indemnification. The Borrower shall indemnify the Lenders and their
respective affiliates, shareholders, partners, managers, members, directors,
officers, employees, agents and affiliates (collectively, the “Lender
Indemnified Persons”) against and hold each Lender Indemnified Person harmless
from any and all liabilities, losses, damages, costs, expenses (including
reasonable attorneys’ fees and expenses) that the Lender Indemnified Persons may
suffer or become subject to arising out of or in connection with this Note, the
use of proceeds hereof or any claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any Lender Indemnified
Person is a party thereto. No Lender Indemnified Person shall be liable for any
indirect or consequential damages in connection with its obligations hereunder
or its activities related to this Note.

18. Successors and Assigns. This Note will be binding upon and inure to the
benefit of and is enforceable by the respective successors and permitted assigns
of the parties hereto.

 

23



--------------------------------------------------------------------------------

This Note may not be assigned by the Borrower hereto without the prior written
consent of the Lenders. Any assignment or attempted assignment in contravention
of Paragraph 19 will be void ab initio and will not relieve the assigning party
of any obligation under this Note.

19. Assignments and Participations. Each Lender may assign (each, an
“Assignment”) to one or more Persons (each, an “Assignee”) all or a portion of
its rights and obligations under this Note (including all or a portion of such
Lender’s Loan). Each Assignment shall be subject to the following:

 

  (a) Consent. Assignments shall be subject to the prior written consent of the
Borrower, provided that no consent of the Borrower shall be required for an
assignment to a Lender or an affiliate of a Lender or, if an Event of Default
has occurred and is continuing; or

 

  (b) Minimum Transfer. Except in the case of an Assignment to a Lender or an
affiliate of a Lender the amount of the Loan of the assigning Lender subject to
each such Assignment (determined as of the date of the Assignment) shall not be
less than $1,000,000 or an assignment of the entire remaining amount of the
assigning Lender’s Loan (if less than $1,000,000) unless the Borrower otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

  (c) Participations. Each Lender may sell participations to one or more Persons
(other than to the Borrower or any of its affiliates) in all or a portion of
such Lender’s rights and obligations under this Note (including all or a portion
of such Lender’s Loan); provided that (i) such Lender’s obligations under this
Note shall remain unchanged, (ii) such Lender shall remain solely responsible to
the Borrower for the performance of such obligations, and (iii) the Borrower
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Note. Any agreement or
instrument pursuant to which such Lender sells a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the participant, agree to any amendment,
modification or waiver to (i) extend the final scheduled maturity of any Loan in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect, (ii) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Note or (iii) when applicable, release all or substantially all of
the Collateral supporting the Loan hereunder.

 

24



--------------------------------------------------------------------------------

20. Miscellaneous.

 

  (a) Notices. Except as otherwise expressly provided herein, all notices and
other communications made or required to be given pursuant to this Note shall be
made in writing and delivered personally, by overnight courier or by registered
mail to the parties at the following address or sent by facsimile, with
confirmation received, to the facsimile number specified below (or at such other
address or facsimile number as will be specified by a party by like notice given
at least five calendar days prior thereto). All notices, requests, demands and
other communications will be deemed delivered when actually received.

If to the Borrower, at:

Sotherly Hotels LP

410 W. Francis Street

Williamsburg, Virginia 23185

Attn: David R. Folsom

Telephone: (757) 229-5648

Facsimile: (757) 564-8801

With a copy to:

Baker & McKenzie LLP

815 Connecticut Avenue, NW

Washington, D.C. 20006-4078

Attn: Thomas J. Egan, Jr., Esq.

Telephone: +1 202 452 7050

Facsimile: +1 202 416 6955

If to the Lenders, at:

Richmond Hill Investment Co., L.P.

375 Hudson Street, 12th Floor

New York, New York 10014

Attn: Ryan Taylor

Telephone: (646) 833-3258

Facsimile: (866) 758-8541

With a copy to:

Chapman and Cutler LLP

1270 Avenue of the Americas

New York, New York 10020

Attn: Larry G. Halperin, Esq.

Telephone: (212) 655-2517

Facsimile: (212) 655-2518

 

25



--------------------------------------------------------------------------------

  (b) Counterparts. This Note may be executed simultaneously in one or more
counterparts, and by different parties hereto in separate counterparts, each of
which when executed will be deemed an original, but all of which taken together
will constitute one and the same instrument.

 

  (c) Amendments. This Note may not be amended, modified or waived except by an
instrument in writing signed on behalf of each of the parties hereto.

 

  (d) Governing Law. This Note will be governed by, and construed in accordance
with, the laws of the state of New York applicable to contracts executed in and
to be performed entirely within such jurisdiction, without reference to
conflicts of laws provisions.

 

  (e) Entire Agreement. This Note and the Loan Documents contain and constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior negotiations, agreements and understandings, whether
written or oral, of the parties hereto.

 

  (f) Severability. If any term or other provision of this Note is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Note will nevertheless remain in full
force and effect.

 

  (g) No Third-Party Rights. This Note is not intended, and will not be
construed, to create any rights in any parties other than the Borrower and the
Lenders, and no person or entity may assert any rights as third-party
beneficiary hereunder.

 

  (h) Submission to Jurisdiction. Each of the Borrower and the Lenders hereby
(i) agrees that any action, suit or proceeding with respect to this Note may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, (ii) accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of such
courts, (iii) irrevocably waives any objection, including, without limitation,
any objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action,
suit or proceeding in those jurisdictions, and (iv) irrevocably consents to the
service of process of any of the courts referred to above in any action, suit or
proceeding by the mailing of copies of the process to the parties hereto as
provided in Paragraph 20(a) above.

 

  (i) Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDERS HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHT UNDER THIS NOTE OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS NOTE AND AGREES
THAT ANY ACTION, SUIT OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

26



--------------------------------------------------------------------------------

  (j) Ambiguities. This Note was negotiated between legal counsel for the
parties and any ambiguity in this Note will not be construed against the party
who drafted this Note.

 

  (k) No Waiver; Remedies. No failure or delay by any party in exercising any
right, power or privilege under this Note will operate as a waiver of the right,
power or privilege. A single or partial exercise of any right, power or
privilege will not preclude any other or further exercise of the right, power or
privilege or the exercise of any other right, power or privilege.

 

  (l) Patriot Act. The Lenders hereby notify the Borrower that pursuant to the
requirements of the Act, they may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lenders to
identify Borrower in accordance with the Act.

 

  (m) Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lenders and each of their respective affiliates are hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by the Lender or any
such affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Note or any other Loan Document to the Lender, irrespective of whether or not
the Lender shall have made any demand under this Note or any other Loan Document
and although such obligations of the Borrower may be contingent or unmatured or
are owed to a branch or office of the Lender different from the branch or office
holding such deposit or obligated on such Indebtedness. The rights of the Lender
and its affiliates under this Paragraph are in addition to other rights and
remedies (including other rights of setoff) that the Lenders or their respective
affiliates may have. The Lenders agree to notify the Borrower promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

[signature page follows on next page]

 

27



--------------------------------------------------------------------------------

  BORROWER:     SOTHERLY HOTELS LP       By:   Sotherly Hotels Inc., its General
Partner       By:  

/s/ David R. Folsom

        Name: David R. Folsom         Title:    President and Chief Operating
Officer

SIGNATURE PAGE TO NOTE AGREEMENT



--------------------------------------------------------------------------------

  LENDER AND AGENT:     RICHMOND HILL CAPITAL PARTNERS, LP       By:   Richmond
Hill Investment Co., L.P., its       Investment Manager       By:  

/s/ Ryan P. Taylor

        Name: Ryan P. Taylor         Title: Authorized Signatory   LENDER:    
ESSEX EQUITY JOINT INVESTMENT       VEHICLE, LLC       By:   Richmond Hill
Investments, LLC, its       Investment Manager       By:  

/s/ Ryan P. Taylor

        Name: Ryan P. Taylor         Title: Authorized Signatory

SIGNATURE PAGE TO NOTE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

Lender Commitments

 

Lender

   Term Loan Commitment  

Richmond Hill Capital Partners, LP

   $ 5,130,000   

Essex Equity Joint Investment Vehicle, LLC

   $ 13,870,000   

TOTAL

   $ 19,000,000   



--------------------------------------------------------------------------------

SCHEDULE 14(a)

Permitted Indebtedness

Any and all Indebtedness from time to time of SOHO Philly in respect of any
mortgage in a principal amount up to $34,000,000 on real property owned by SOHO
Philly.



--------------------------------------------------------------------------------

SCHEDULE 14(b)

Permitted Liens

 

1. Liens existing on the date hereof and granted by SOHO Philly in favor of TD
Bank, N.A. to secure the mortgage on the Hilton Philadelphia Airport hotel
property.

 

2. Liens upon any property or asset securing loans to any Subsidiary from a
third party lender the proceeds of which were used to acquire such property or
refinance the debt which funded the acquisition of such property or asset, and
which loan has recourse for payment contractually limited to the property or
assets so financed or refinanced.

 

3. Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by liens described in (1) or (2) above, provided that any extension,
renewal or replacement lien is limited to the property encumbered by the
existing lien and the principal amount of such indebtedness is not increased.

 

4. Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business that are not yet due and payable or that are being contested
in good faith and with due diligence by appropriate proceedings.

 

5. Pledges or deposits made in the ordinary course of business to secure payment
of workers’ compensation, or to participate in any fund in connection with
workers’ compensation, unemployment insurance, old-age pensions or other social
security programs.

 

6. Liens of mechanics, materialmen, warehousemen, carriers or other like Liens,
securing obligations incurred in the ordinary course of business that: (a) are
not yet due and payable or (b) are being contested diligently in good faith
pursuant to appropriate proceedings.

 

7. Liens arising by reason of any judgment, decree or order of any court,
arbitral tribunal or similar entity so long as any appropriate legal proceedings
that may have been initiated for the review of such judgment, decree or order
have not been finally terminated or the period within which such proceedings may
be initiated has not expired.

 

8. Good faith pledges of cash or deposits of cash made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, or good faith pledges of cash or
deposits of cash made in the ordinary course of business to secure statutory
obligations, or surety, appeal, indemnity, performance or other similar bonds
required in the ordinary course of business.

 

9. Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by the holder thereof in the operation of its business, and
none of which is violated in any material respect by existing or proposed
restrictions on land use.



--------------------------------------------------------------------------------

10. Liens in favor of the Agent and the Lenders or otherwise created or arising
under the Collateral Documents.



--------------------------------------------------------------------------------

EXHIBIT A

Guaranty



--------------------------------------------------------------------------------

GUARANTY

FOR VALUE RECEIVED, and in consideration of any loan or other financial
accommodation heretofore or hereafter at any time made or granted to SOTHERLY
HOTELS LP, a partnership organized under the laws of the State of Delaware
(“Borrower”) by the Lenders (as hereinafter defined) and by RICHMOND HILL
CAPITAL PARTNERS, LP, as Agent for Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), the undersigned
(“Guarantor”) hereby agrees, as of March 26, 2014, as follows:

RECITALS

A. Pursuant to the Note Agreement, dated as of March 26, 2014 (as the same may
be amended, restated, extend, joined, supplemented and/or otherwise modified
from time to time, the “Note Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Note Agreement), the Agent and the entities from time to time party thereto
(individually, each a “Lender” and collectively, the “Lenders”) extended a
commitment of $19,000,000 to Borrower.

B. As a condition to entering into the Note Agreement, the Agent and the Lenders
require the execution and delivery of this Guaranty by Guarantor.

C. Guarantor hereby agrees that it will derive substantial benefit from the
commitment and the making of the Loan under the Note Agreement.

ACCORDINGLY, in consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Guaranty of Obligations. Guarantor unconditionally, absolutely, irrevocably,
guarantees the full and prompt payment and performance when due, whether by
acceleration or otherwise, and at all times thereafter, of all obligations of
Borrower to the Lenders and Agent, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, or now or hereafter existing
or due or to become due, including, without limitation, all obligations under or
in connection with the Note Agreement and each of the documents, instruments and
agreements executed and delivered in connection therewith, as each may be
modified, increased, amended, supplemented or replaced from time to time (all
such obligations are herein referred to, collectively, as the “Liabilities”, and
all documents evidencing or securing any of the Liabilities, including without
limitation, the Note Agreement and Collateral Documents, are herein referred to,
collectively, as the “Loan Documents”). This Guaranty (this “Guaranty”) is a
guaranty of payment and performance when due and not of collection.
Notwithstanding the foregoing, Guarantor shall not be liable for any expenses
under this paragraph if no payment by Guarantor is or was due in respect of the
Liabilities.

In the event of any default by Borrower in making payment of, or default by
Borrower in performance of any of the Liabilities, including but not limited to
an Event of Default under the



--------------------------------------------------------------------------------

Note Agreement (as defined therein), Guarantor agrees on demand by Agent to pay
and perform all of the Liabilities as are then or thereafter become due and
owing or are to be performed under the terms of the Loan Documents. Guarantor
further agrees to pay all expenses (including, without limitation, reasonable
attorneys’ fees and expenses) paid or incurred by Agent in endeavoring to
collect the Liabilities, or any part thereof, and in enforcing this Guaranty.

2. Continuing Nature of Guaranty and Liabilities. Except pursuant to the
conditions of Paragraph 4 below, this Guaranty shall be continuing and shall not
be discharged, impaired or affected by:

a. the insolvency of Guarantor or the payment in full of all of the Liabilities
at any time or from time to time prior to termination of the Note Agreement and
all other Loan Documents and the full and final release and discharge of all
obligations of all parties thereunder;

b. the power or authority or lack thereof of Borrower to incur the Liabilities;

c. the validity or invalidity of any of the Loan Documents or the documents
securing the same;

d. the existence or non-existence of any Borrower as a legal entity;

e. any transfer by Borrower or its Subsidiaries of all or any part of any
collateral in which Agent has been granted a lien or security interest pursuant
to the Loan Documents;

f. any statute of limitations affecting the liability of Guarantor under this
Guaranty or the Loan Documents or the ability of Agent to enforce this Guaranty
or any provision of the Loan Documents or any of the Collateral Documents (as
defined in the Note Agreement); or

g. any right of offset, counterclaim or defense of Guarantor whatsoever (other
than payment in part or in full and performance in full of all of the
Liabilities after the termination of the Note Agreement in accordance with the
terms of the Loan Documents), including, without limitation, those which have
been waived by Guarantor pursuant to Paragraphs 6 and 8 hereof.

3. Insolvency of Borrower or Guarantor. Without limiting the generality of any
other provision hereof, Guarantor agrees that, in the event of the dissolution
or insolvency of Borrower or the inability of Borrower to pay its debts as they
mature, or an assignment by Borrower for the benefit of creditors, or the
institution of any proceeding by or against Borrower alleging that Borrower is
insolvent or unable to pay its debts as they mature and in the case of any
proceeding against Borrower, such proceeding is not stayed or dismissed within
sixty (60) days, Guarantor will pay to Agent forthwith the full amount which
would be payable hereunder by Guarantor if all of the Liabilities were then due
and payable, whether or not such event occurs at a time when any of the
Liabilities are otherwise due and payable.

 

2



--------------------------------------------------------------------------------

4. Payment of the Liabilities. Any amounts received by Agent from whatever
source on account of the Liabilities may be applied by Agent toward the payment
of such of the Liabilities, and in such order of application, as provided in the
Note Agreement, and notwithstanding any payments made by or for the account of
Guarantor pursuant to this Guaranty.

Guarantor agrees that, if at any time all or any part of any payment theretofor
applied by Agent to any of the Liabilities is or must be rescinded or returned
by Agent for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Borrower), such Liabilities shall,
for the purposes of this Guaranty and to the extent that such payment is or must
be rescinded or returned, be deemed to have continued in existence
notwithstanding such application by Agent, and this Guaranty shall continue to
be effective or be reinstated, as the case may be, as to such Liabilities, all
as though such application by Agent had not been made.

5. Permitted Actions of Agent. Agent may from time to time, in its sole
discretion and without notice to Guarantor, take any or all of the following
actions:

a. retain or obtain a security interest in any assets of Borrower or any third
party to secure any of the Liabilities or any obligations of Guarantor
hereunder;

b. retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to Guarantor, with respect to any of the Liabilities;

c. extend or renew for one or more periods (whether or not longer than the
original period), alter, exchange or increase any of the Liabilities;

d. waive, ignore or forbear from taking action or otherwise exercising any of
its default rights or remedies with respect to any default by Borrower under the
Loan Documents;

e. release, waive or compromise any obligation of Guarantor hereunder or any
obligation of any nature of any other obligor primarily or secondarily obligated
with respect to any of the Liabilities, without notice to any other obligor or
any other guarantor;

f. release its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any collateral now or hereafter
securing any of the Liabilities or any obligation hereunder, or extend or renew
for one or more periods (whether or not longer than the original period) or
release, waive, compromise, alter or exchange any obligations of any nature of
any obligor with respect to any such property; and

g. demand payment or performance of any of the Liabilities which are due and
owing from Guarantor at any time or from time to time, whether or not Agent
shall have exercised any of its rights or remedies with respect to any property
securing any of the Liabilities or any obligation hereunder, or proceeded
against any other obligor primarily or secondarily liable for payment or
performance of any of the Liabilities.

 

3



--------------------------------------------------------------------------------

6. Specific Waivers. Without limiting the generality of any other provision of
this Guaranty, Guarantor hereby expressly waives:

a. notice of the acceptance by Agent of this Guaranty;

b. notice of the existence, creation, payment, nonpayment, performance or
nonperformance of all or any of the Liabilities;

c. presentment, demand, notice of dishonor, protest, notice of protest, notice
of intent to accelerate, notice of acceleration, and all other notices
whatsoever with respect to the payment or performance of the Liabilities or the
amount thereof or any payment or performance by Guarantor hereunder;

d. all diligence in collection or protection of or realization upon the
Liabilities or any thereof, any obligation hereunder or any security for or
guaranty of any of the foregoing;

e. any right to direct or affect the manner or timing of Agent’s lawful
enforcement of its rights or remedies;

f. any defense, right of set-off or other claim whatsoever (other than payment
in full and performance in full of all of the Liabilities after any termination
of the Note Agreement in accordance with the terms of the Loan Documents) that
Borrower or any third party may or might have to the payment or performance of
the Liabilities;

g. any and all defenses which would otherwise arise upon the occurrence of any
event or contingency described in Paragraph 1 hereof or upon the taking of any
action by Agent permitted hereunder;

h. any defense, right of set-off, claim or counterclaim whatsoever (other than
payment and performance in full or part of all of the Liabilities after any
termination of the Note Agreement in accordance with the terms of the Loan
Documents), and any and all other rights, benefits, protections and other
defenses which Guarantor may have, now or at any time hereafter, to full payment
or performance of the Liabilities pursuant to the terms of this Guaranty; and

i. all other principles or provisions of law, if any, that conflict with the
terms of this Guaranty, including, without limitation, the effect of any
circumstances that may or might constitute a legal or equitable discharge of a
guarantor or surety.

7. Irrevocability. Guarantor hereby further waives all rights to revoke this
Guaranty at any time, and all rights to revoke any agreement executed by
Guarantor at any time to secure the payment and performance of Guarantor’s
obligations under this Guaranty, including, without limitation, the Loan
Documents.

 

4



--------------------------------------------------------------------------------

8. Waiver of Subrogation and Certain Other Rights. Prior to the satisfaction in
full of all Liabilities, Guarantor hereby waives and shall have no right of
subrogation, reimbursement, exoneration, contribution or indemnity against
Borrower or any other guarantor for any reason, including but not limited to, by
reason of any payments made or acts performed by Guarantor in compliance with
the obligations of Guarantor hereunder or any actions taken by Agent pursuant to
this Guaranty or pursuant to the Loan Documents.

Guarantor agrees that nothing contained in this Guaranty shall prevent Agent
from suing to collect on the Liabilities or from exercising concurrently or
successively any rights available to it at law and/or in equity or under any of
the Loan Documents, and that the exercise of any of the aforesaid rights shall
not constitute a legal or equitable discharge of Guarantor. Guarantor hereby
authorizes and empowers Agent to exercise, in its sole discretion, any rights
and remedies, or any combination thereof, which may then be available, since it
is the intent and purpose of Guarantor that the obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances.

Notwithstanding any foreclosure of the lien of any Collateral Document with
respect to any or all of any real or personal property secured thereby, whether
by the exercise of the power of sale contained therein, by an action for
judicial foreclosure, or by the acceptance of a deed or possession of any other
collateral in lieu of foreclosure, Guarantor shall remain bound under this
Guaranty. Without limiting the generality of the foregoing, Guarantor
specifically agrees that upon an Event of Default under and as defined in the
Note Agreement, Agent may elect to nonjudicially or judicially foreclose against
any real or personal property, including but not limited to its rights under any
Pledge Agreement executed by Guarantor in favor of Agent.

9. Certain Covenants. Guarantor covenants and agrees that it shall take all
reasonable action necessary to permit or enable Borrower to comply with
Borrower’s obligations under the Note Agreement. Except as permitted under the
Note Agreement and the Loan Documents, Guarantor shall not, until indefeasible
payment and satisfaction in full in cash of the obligations and termination of
the Note Agreement, accept any payment or other transfer of assets or funds from
Borrower, including without limitation, the payment of any management,
consulting or similar fees; provided, however, that except at any time when an
Event of Default under and as defined in the Note Agreement exists and is
continuing, the foregoing limitation shall not apply to Guarantor’s acceptance
of any payment or transfer effected in the ordinary course of business or to
dividends or other distributions regularly and lawfully declared and paid by the
Borrower.

10. Limitation on Incurrence of Debt. Guarantor covenants and agrees that until
all obligations are performed in full and indefeasibly paid in full in cash and
the Loan Documents are terminated, Guarantor will not, and will not permit any
Subsidiary to:

a. incur any Indebtedness if, immediately after giving effect to the incurrence
of such Indebtedness and the application of the proceeds thereof, the ratio of
the aggregate principal amount of all outstanding Indebtedness to Adjusted Total
Asset Value would be greater than 0.65 to 1.0.

 

5



--------------------------------------------------------------------------------

b. incur any Indebtedness if the ratio of Stabilized Consolidated Income
Available for Debt Service to Stabilized Consolidated Interest Expense on the
date on which such additional Indebtedness is to be incurred, on a pro forma
basis, after giving effect to the incurrence of such Indebtedness and the
application of the proceeds thereof, would be less than 1.5 to 1.0.

For purposes of Paragraph 10, the following terms shall have the meanings set
forth below:

“Adjusted Total Asset Value” as of any date means the sum of (i) Stabilized
Asset Value, (ii) Non-Stabilized Asset Value and (iii) total cash and cash
equivalents of Guarantor and its Subsidiaries on a consolidated basis determined
in accordance with GAAP.

“Asset Under Renovation” means as of any date any hotel asset directly or
indirectly owned by Guarantor, any Subsidiary or any Unconsolidated Entity, that
is designated by Guarantor in its discretion as the recipient or beneficiary of
capital expenditures in an amount greater than 4% of such hotel asset’s total
revenues for the preceding 12 months.

“Capitalization Rate” means 7.5%.

“Consolidated Income Available for Debt Service” means, for the four complete
calendar quarters preceding the date of determination, Consolidated Net Income
of Guarantor and its Subsidiaries plus amounts that have been deducted for but
minus amounts that have been added for (a) Consolidated Interest Expense plus
dividends on mandatorily redeemable or mandatorily convertible preferred stock
and prepayment penalties included in GAAP interest expense, (b) provision for
taxes of Guarantor and its Subsidiaries based on income, (c) depreciation and
amortization and all other non-cash items deducted for purposes of calculating
Consolidated Net Income, (d) provision for gains and losses on sales or other
dispositions of properties and other investments, (e) extraordinary items,
(f) non-recurring or other unusual items, as determined by Guarantor in good
faith and (g) corporate, general and administrative expenses.

“Consolidated Interest Expense” means, for the four complete calendar quarters
preceding the date of determination, the aggregate amount of interest expense
for Guarantor and its Subsidiaries for such period determined in accordance with
GAAP, excluding any interest that is (i) payable in respect of Capital Stock,
(ii) capitalized or (iii) payable in a form other than cash.

“Consolidated Net Income” means, for the four complete calendar quarters
preceding the date of determination, the amount of net income (or loss) of
Guarantor and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Non-Stabilized Asset” means, as of any date, any hotel asset owned by
Guarantor, any Subsidiary or any Unconsolidated Entity that (i) is, or within
the preceding 24 months has been, an Asset Under Renovation, or (ii) has, within
the preceding 24 months, (A) completed a brand change, (B) been subject to an
event, or a series of events, giving rise to a material casualty or (C) is in,
or has completed, condemnation proceedings in respect of all or any part of such
hotel asset.

“Non-Stabilized Asset Value” as of any date means the total “as-stabilized”
value of all Non-Stabilized Assets as determined by an appraisal for each
Non-Stabilized Asset which will be commissioned by Guarantor from a certified
MAI appraiser in December of each year during which the Note Agreement and the
other Loan Documents remain outstanding.

“Stabilized Asset” means, as of any date, any hotel asset owned by Guarantor,
any Subsidiary or any Unconsolidated Entity that does not constitute a
Non-Stabilized Asset.

“Stabilized Asset Value” as of any date means the total value of all Stabilized
Assets determined by dividing (i) Stabilized Consolidated Income Available for
Debt Service by (ii) the Capitalization Rate.

“Stabilized Consolidated Income Available for Debt Service” as of any date means
Consolidated Income Available for Debt Service of Guarantor and its
Subsidiaries, excluding any portion of Consolidated Income Available for Debt
Service attributable to a Non-Stabilized Asset.

“Stabilized Consolidated Interest Expense” as of any date means Consolidated
Interest Expense of Guarantor and its Subsidiaries, excluding any portion of
Consolidated Interest Expense relating to Indebtedness that is secured by a
Non-Stabilized Asset.

“Unconsolidated Entity” means a Person, other than a Subsidiary, in which
Guarantor holds a direct or indirect ownership interest that is accounted for
under the equity method of accounting or the cost method of accounting.

11. Subordination. Guarantor hereby subordinates any and all indebtedness of
Borrower to Guarantor to the full and prompt payment and performance of all of
the Liabilities. Guarantor agrees that Agent shall be entitled to receive
payment of all Liabilities prior to Guarantor’s receipt of payment of any amount
of any indebtedness of Borrower to Guarantor. Any payments on such indebtedness
to Guarantor, if Agent so requests, shall be collected, enforced and received by
Guarantor, in trust, as trustee for Agent and shall be paid over to Agent on
account of the Liabilities, but without reducing or affecting in any manner the
liability of Guarantor under the other provisions of this Guaranty. Agent is
authorized and empowered, but not obligated, in its discretion, (a) in the name
of Guarantor, to collect and enforce, and to submit claims in respect of,
indebtedness of Borrower to Guarantor and to apply any amounts received thereon
to the Liabilities, and (b) to require Guarantor (i) to collect and enforce, and
to submit claims in respect of, any indebtedness of Borrower to Guarantor, and
(ii) to pay any amounts received on such indebtedness to Agent for application
to the Liabilities.

 

7



--------------------------------------------------------------------------------

12. Assignment of Agent’s Rights. Agent may, from time to time, without notice
to Guarantor, assign or transfer any or all of the Liabilities or any interest
therein and, notwithstanding any such assignment or transfer of the Liabilities
or any subsequent assignment or transfer thereof, the Liabilities shall be and
remain the Liabilities for the purpose of this Guaranty. Each and every
immediate and successive assignee or transferee of any of the Liabilities or of
any interest therein shall, to the extent of such party’s interest in the
Liabilities, be entitled to the benefits of this Guaranty to the same extent as
if such assignee or transferee were Agent; provided, however, that unless Agent
shall otherwise consent in writing, Agent shall have an unimpaired right, prior
and superior to that of any such assignee or transferee, to enforce this
Guaranty for its own benefit as to those of the Liabilities which Agent has not
assigned or transferred.

13. Indulgences Not Waivers. No delay in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Agent of
any right or remedy shall preclude other or further exercise thereof or the
exercise of any other right or remedy; nor shall any modification or waiver of
any of the provisions of this Guaranty be binding upon Agent, except as
expressly set forth in a writing duly signed and delivered by Agent. Except for
the signature and delivery of such a writing, no action of Agent permitted
hereunder shall in any way affect or impair the rights of Agent or the
obligations of Guarantor under this Guaranty.

14. Financial Condition of the Borrower. Guarantor represents and warrants that
it is fully aware of the financial condition of Borrower, and Guarantor delivers
this Guaranty based solely upon its own independent investigation of Borrower’s
financial condition and in no part upon any representation or statement of Agent
with respect thereto. Guarantor further represents and warrants that it is in a
position to and hereby does assume full responsibility for obtaining such
additional information concerning Borrower’s financial condition as Guarantor
may deem material to its obligations hereunder, and Guarantor is not relying
upon, nor expecting Agent to furnish it any information in Agent’s possession
concerning Borrower’s financial condition or concerning any circumstances
bearing on the existence or creation, or the risk of nonpayment or
nonperformance of the Liabilities.

Guarantor hereby waives any duty on the part of Agent to disclose to Guarantor
any facts it may now or hereafter know about Borrower, regardless of whether
Agent has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume, or has reason to believe that
such facts are unknown to Guarantor.

Guarantor hereby knowingly accepts the possibility that Borrower will contract
for additional indebtedness for which Guarantor may be liable hereunder after
Borrower’s financial condition or ability to pay its lawful debts when they fall
due has deteriorated.

15. Representations and Warranties. Guarantor represents and warrants to Agent
that each of the following statements is accurate and complete as of the date of
this Guaranty:

 

8



--------------------------------------------------------------------------------

a. Guarantor is an entity duly organized, validly, existing and in good standing
under the laws of the jurisdiction of its organization and is duly qualified and
in good standing in each jurisdiction where the nature of its business or
properties requires such qualification, except where the failure to qualify
could not have a Material Adverse Effect. A “Material Adverse Effect” shall mean
a material adverse effect on (a) the financial condition, results of operations,
assets, business or properties of Guarantor, (b) Guarantor’s ability to duly and
punctually pay or perform the Liabilities in accordance with the terms thereof,
(c) to the extent applicable, the value of the Collateral or Agent’s Liens on
the Collateral or (d) the practical realization of the benefits of Agent’s and
each Lender’s rights and remedies under this Guaranty and the Loan Documents.

b. the execution, delivery and performance by Guarantor of this Guaranty are
within the power of Guarantor and have been duly authorized by all necessary
actions on the part of Guarantor;

c. this Guaranty has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally;

d. the execution, delivery and performance of this Guaranty do not (i) violate
any provisions of any material law or any order of any court or other agency of
government to the extent such violation could reasonably result in a Material
Adverse Effect, (ii) contravene any provision of Guarantor’s organizational
documents or any material contract or agreement to which Guarantor is a party or
by which Guarantor or Guarantor’s assets are bound other than any violation the
consequences of which could not have or could not reasonably be expected to have
a Material Adverse Effect, or (iii) result in the creation or imposition of any
lien, charge or encumbrance of any nature upon any property, asset or revenue of
Guarantor except pursuant to or as set forth in the Loan Documents;

e. all consents, approvals, orders and authorizations of, and registrations,
declarations and filings with, any governmental agency or authority or other
person or entity (including, without limitation, the shareholders or partners of
any entity), if any, which are required to be obtained in connection with the
execution and delivery of this Guaranty or the performance of Guarantor’s
obligations hereunder have been obtained, and each is in full force and effect,
except for such consents, approvals, orders, authorizations, registrations,
declarations or filings, the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect;

f. Guarantor has paid all taxes and other charges imposed by any governmental
agency or authority due and payable by Guarantor other than those which are
being challenged in good faith by appropriate proceedings and for which adequate
reserves have been established;

g. Guarantor is neither an investment company (as defined in the Investment
Company Act of 1940) nor is controlled by an investment company;

 

9



--------------------------------------------------------------------------------

h. no litigation, investigation or proceeding of any governmental authority or
agency is pending or, to the knowledge of Guarantor, threatened against
Guarantor which, if adversely determined, could have or could reasonably be
expected to have a Material Adverse Effect; and

i. Guarantor hereby confirms, adopts and makes, as to itself, as if set out in
full herein, all of the other representations and warranties not expressly
included in this Agreement that are set forth in the Note Agreement and that
relate or apply to Guarantor, and shall be deemed to have made all such
representations and warranties as to itself in this Agreement as if set out in
full herein.

16. Guarantor Financial Information. Guarantor will provide Agent in writing
such financial and other information with respect to its assets and liabilities
as Agent shall reasonably request from time to time, in form and substance
satisfactory to Agent.

17. Binding Upon Successors. This Guaranty shall be binding upon Guarantor and
its successors and assigns and shall inure to the benefit of Agent and its
successors and assigns. All references herein to “Borrower” shall be deemed to
include its successors and assigns, and all references herein to “Guarantor”
shall be deemed to include Guarantor and Guarantor’s successors and assigns.

In addition and notwithstanding anything to the contrary contained in this
Guaranty or in any other document, instrument or agreement between or among any
of Agent, Borrower, Guarantor or any third party, the obligations of Guarantor
with respect to the Liabilities shall be joint and several with any other person
or entity that now or hereafter executes a guaranty of any of the Liabilities
separate from this Guaranty.

18. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be either personally delivered, faxed to the fax numbers
provided herein or sent by United States certified or registered mail, return
receipt requested, addressed to Guarantor or Agent at their respective addresses
stated below or at such other address as either party hereafter notices the
other party as herein provided. Notices shall be effective at the times and in
the manner set forth in Paragraph 20 of the Note Agreement.

Address for Notices:

 

If to Agent:

   Richmond Hill Partners, LP    375 Hudson Street, 12th floor    New York, NY
10014    Attention:      Ryan Taylor and Jordan Jones    Telephone:     
(212)989-2700    Facsimile:      (866)758-8541

 

 

10



--------------------------------------------------------------------------------

With an additional copy to:

Chapman and Cutler LLP

1270 Avenue of the Americas, 30th Floor

New York, NY 10020

Attention:     Larry G. Halperin

Telephone:   (212) 665-2517

Facsimile:    (212) 697-2518

19. GOVERNING LAW; ADDITIONAL WAIVERS. THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, AS AMENDED). ANY JUDICIAL PROCEEDING BROUGHT BY OR
AGAINST GUARANTOR WITH RESPECT TO ANY OF THE LIABILITIES, THIS GUARANTY, OR ANY
RELATED AGREEMENT MAY BE BROUGHT IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR ANY STATE COURT IN NEW YORK COUNTY, NEW YORK,
UNITED STATES OF AMERICA, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY,
GUARANTOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS GUARANTY. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN
ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF AGENT TO BRING
PROCEEDINGS AGAINST GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION. GUARANTOR WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS. GUARANTOR WAIVES THE
RIGHT TO REMOVE ANY JUDICIAL PROCEEDING BROUGHT AGAINST GUARANTOR IN ANY STATE
COURT TO ANY FEDERAL COURT. ANY JUDICIAL PROCEEDING BY GUARANTOR AGAINST AGENT
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY RELATED AGREEMENT, SHALL
BE BROUGHT ONLY IN A FEDERAL OR STATE COURT LOCATED IN THE CITY AND COUNTY OF
NEW YORK, STATE OF NEW YORK.

GUARANTOR ACKNOWLEDGES THAT IT HAS EITHER OBTAINED THE ADVICE OF COUNSEL OR HAS
HAD THE OPPORTUNITY TO OBTAIN SUCH ADVICE IN CONNECTION WITH THE TERMS AND
PROVISIONS OF THIS GUARANTY AND THE LOAN DOCUMENTS. GUARANTOR FURTHER
ACKNOWLEDGES THAT BY EXECUTING THIS GUARANTY, IT IS WAIVING CERTAIN RIGHTS AS
OTHERWISE SET FORTH HEREIN TO WHICH GUARANTOR MAY OTHERWISE BE ENTITLED BY LAW.

 

11



--------------------------------------------------------------------------------

THIS GUARANTY CONTAINS THE COMPLETE UNDERSTANDING OF THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREIN. GUARANTOR ACKNOWLEDGES THAT IT IS NOT
RELYING UPON ANY STATEMENTS OR REPRESENTATIONS OF AGENT OR LENDERS NOT CONTAINED
IN THIS GUARANTY AND THAT SUCH STATEMENTS OR REPRESENTATIONS, IF ANY, ARE OF NO
FORCE OR EFFECT AND ARE FULLY SUPERSEDED BY THIS GUARANTY.

This Agreement supersedes all prior agreements and understandings, if any,
relating to the subject matter hereof. Any promises, representations, warranties
or guarantees not herein contained and hereinafter made shall have no force and
effect in writing, signed by Guarantor’s officers. Neither this Agreement nor
any portion or provisions hereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged.

20. Severability; Captions; Counterparts; Facsimile Signature. If any provision
of this Guaranty is adjudicated to be invalid under applicable laws or
regulations, such provision shall be inapplicable to the extent of such
invalidity without affecting the validity or enforceability of the remainder of
this Guaranty which shall be given effect so far as possible. The captions in
this Guaranty are intended for convenience and reference only and shall not
affect the meaning or interpretation of this Guaranty. This Guaranty may be
executed in one or more counterparts (which taken together, as applicable, shall
constitute one and the same instrument) and by facsimile transmission or other
electronic means, which signatures shall be considered original executed
counterparts.

21. WAIVER OF JURY TRIAL. EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING HEREUNDER OR
IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE PARTIES WITH
RESPECT HERETO OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE. EACH
PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY.

22. Survival. It is the express intention and agreement of the parties hereto
that all covenants, representations, warranties, and waivers and indemnities
made by Guarantor herein shall survive the execution, delivery, and termination
of this Guaranty until all obligations are performed in full and indefeasibly
paid in full in cash and the Loan Documents are terminated.

[REMAINDER OF PAGE BLANK; SIGNATURE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed as of
the date first written above.

 

Guarantor:

 

SOTHERLY HOTELS INC.

 

By:  

 

Name:   David R. Folsom Title:  

President and Chief Operating Officer

 

Guarantor’s Address for Notices:

 

410 W. Francis Street Williamsburg, Virginia 23185 Telephone: (757) 229-5648
Facsimile: (757) 564-8801

[SIGNATURE PAGE TO GUARANTY]

 



--------------------------------------------------------------------------------

EXHIBIT B

Pledge Agreement



--------------------------------------------------------------------------------

PLEDGE AGREEMENT

This PLEDGE AGREEMENT dated as of March 26, 2014 (as amended, restated,
supplemented or modified from time to time, the “Pledge Agreement”) is executed
by (i) Sotherly Hotels LP (“Borrower”) and (ii) MHI GP LLC (“GP” and together
with Borrower, each a “Pledgor” and together the “Pledgors”), to and for the
benefit of Richmond Hill Capital Partners, LP, as agent for the Lenders (as
defined hereinafter) (“Agent”).

RECITALS:

WHEREAS, GP is a wholly-owned subsidiary of Borrower;

WHEREAS, Borrower is a party to that certain Note Agreement dated as of
March 26, 2014 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Note Agreement”), pursuant to which Richmond Hill
Capital Partners LP and Essex Equity Joint Investment Vehicle, LLC (each a
“Lender” and collectively “Lenders”) have provided a commitment to lend
$19,000,000 to the Borrower;

WHEREAS, Pledgors will receive substantial direct and indirect benefits from the
commitment to make the Loan (as defined in the Note Agreement) and the granting
of the other financial accommodations to Borrower under the Note Agreement;

WHEREAS, pursuant to the Note Agreement, Pledgors are required to execute and
deliver this Pledge Agreement in order to secure the obligations and performance
of Borrower under the Note Agreement and of Parent under the Guaranty;

NOW, THEREFORE, for and in consideration of the foregoing premises, which are
hereby incorporated herein as true, and the mutual promises and agreements
contained herein, Pledgors and Agent hereby agree as follows:

AGREEMENTS:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings set forth in the Note Agreement. Other capitalized terms used herein
shall have the following meanings:

“Charter Documents” shall mean (i) with respect to any Issuer which is a
partnership, the partnership agreement and other organizational documents of
such Issuer, as the same may be amended, restated, supplemented or otherwise
modified from time to time; (ii) with respect to any Issuer which is a limited
liability company, the limited liability company agreement, operating agreement
and other organizational documents of such Issuer, as the same may be amended,
restated, supplemented or otherwise modified from time to time and (iii) with
respect to any Issuer which is a corporation, the certificate or articles of
incorporation, bylaws, stockholders agreement and other organizational documents
of such Issuer, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Issuer” shall mean any Person listed on Schedule I that has issued any Pledged
Equity Interests.



--------------------------------------------------------------------------------

“Obligations” shall mean any and all obligations and liabilities owed to the
Agent and the Lenders under the Note Agreement and the Collateral Documents,
including all principal, interest, fees and expense reimbursement obligations
owed on the Loan.

“Proceeds” shall mean “proceeds”, as such term is defined in the UCC and, in any
event, shall include, but not be limited to, (i) any and all payments (in any
form whatsoever) made or due and payable to any Pledgor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the “Pledged Collateral” (as hereinafter
defined) by any governmental body, authority, bureau or agency (or any person
acting under color of governmental authority), (ii) any and all amounts paid or
payable to any Pledgor for or in connection with any sale or other disposition
of such Pledgor’s interests in Issuer and (iii) any and all other amounts from
time to time paid or payable under or in connection with any of the Pledged
Collateral.

2. Grant of Security Interest. As security for the prompt and complete payment
and performance when due of the Obligations of Borrower, each Pledgor hereby
irrevocably grants a security interest in and pledges to the Agent, for itself
and for the benefit of the Lenders, all of the following (all of which being
herein collectively called the “Pledged Collateral”):

(a) all of such Pledgor’s right, title and interest in and to the equity
interests of each Issuer set forth opposite such Pledgor’s name on Schedule I
(the “Pledged Equity Interests”), including without limitation, all of such
Pledgor’s right to receive dividends or distributions at any time or from time
to time received, receivable or otherwise distributed, of cash and other
property, real, personal or mixed, from the Issuer of such Pledged Equity
Interests, upon complete or partial liquidation or otherwise;

(b) subject to Section 5, all of such Pledgor’s right, title and interest, if
any, to participate in the management of each Issuer of Pledged Equity Interests
owned by such Pledgor and the voting thereof;

(c) all of such Pledgor’s right, title and interest in and to:

(i) all rights, privileges, authority and power of such Pledgor as owner and
holder of the items specified in (a) and (b) above, including but not limited
to, all rights in, under or arising from or pursuant to the Charter Documents of
each Issuer and all contract rights related thereto;

(ii) all options and other agreements for the purchase or acquisition of any
interests in each Issuer;

(iii) all documents or certificates representing or evidencing such Pledgor’s
rights and interests in each Issuer; and

(iv) to the extent not otherwise included, all Proceeds and products of any of
the foregoing.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties. Each Pledgor hereby represents and warrants
that:

(a) Such Pledgor is the sole owner of its Pledged Collateral, free and clear of
any and all liens and claims whatsoever except for the security interest granted
to Agent pursuant to this Pledge Agreement.

(b) Such Pledgor’s interests in each Issuer of its Pledged Equity Interests are
set forth on Schedule I.

(c) Such Pledgor has all power, statutory and otherwise, to execute and deliver
this Pledge Agreement, to perform such Pledgor’s obligations hereunder and to
subject the Pledged Collateral to the security interest created hereby, all of
which has been duly authorized by all necessary action. Such Pledgor had and has
the power and legal capacity to execute and carry out the provisions of all
Charter Documents to which it is a party. Such Pledgor has substantially
performed all of its obligations to date under such Charter Documents, and has
not received notice of the failure of any other party thereto to perform its
obligations thereunder.

(d) With respect to the Charter Documents of each Issuer: (i) no amendments or
supplements have been made thereto since a copy thereof was delivered to Agent,
(ii) such Charter Documents remain in full force and effect and (iii) no party
to such Charter Documents is presently in default thereunder.

(e) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (i) for
such Pledgor’s granting of a security interest in such Pledgor’s Pledged
Collateral pursuant to this Pledge Agreement for the execution, delivery or
performance of this Pledge Agreement by such Pledgor or (ii) for the exercise by
Agent of the rights provided for in this Pledge Agreement or the remedies in
respect of the Pledged Collateral pursuant to this Pledge Agreement (except as
may be required in connection with such disposition by laws affecting the
offering and sale of securities generally).

(f) None of the Pledged Equity Interests which are limited liability company
interests or partnership interests are “securities” governed by Article 8 of the
UCC.

(g) Each Pledgor is Solvent.

4. Covenants. Each Pledgor hereby covenants and agrees that from and after the
date of this Pledge Agreement and until the Obligations are fully satisfied:

(a) Further Documentation; Pledge of Instruments. At any time and from time to
time, upon the written request of Agent, and at the sole expense of Pledgors,
each Pledgor will promptly and duly execute and deliver any and all such further
instruments and documents and take such further actions as Agent may reasonably
deem desirable to obtain the full benefits of this Pledge Agreement and of the
rights and powers herein granted, including, without limitation, the
authorization and filing of any financing or continuation statements under the
UCC in effect in any jurisdiction with respect to the security interest granted
hereby and, if otherwise required hereunder, transferring the Pledged Collateral
to

 

3



--------------------------------------------------------------------------------

the possession of Agent (if a security interest in such Pledged Collateral can
be perfected by possession) or, following the occurrence of an Event of Default,
causing the Issuer to agree (in writing) that it will only comply with
instructions originated by Agent without further consent by any Pledgor. Such
Pledgor also hereby authorizes Agent to file any such financing or continuation
statement without the signature of such Pledgor to the extent otherwise
permitted by applicable law. If any amount payable under or in connection with
any of the Pledged Collateral shall be or become evidenced by any promissory
note or other instrument (other than an instrument which constitutes chattel
paper under the UCC), such note or instrument shall be immediately pledged
hereunder and a security interest therein hereby granted to Agent and shall be
duly endorsed without recourse or warranty in a manner satisfactory to Agent and
delivered to Agent.

(b) Continuous Perfection. Such Pledgor shall not, without ten (10) Business
Days’ prior written notice to Agent, change its name, change its state of
incorporation, formation or organization, change its organizational
identification number or reorganize in another jurisdiction and shall have taken
all action (or made arrangements to take such action substantially
simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by Agent to amend such financing
statement or continuation statement so that it is not seriously misleading. Such
Pledgor shall not authorize any financing statement naming Pledgor as debtor
covering all or any portion of the Pledged Collateral, except financing
statements naming Agent as secured party.

(c) Transfer of Assets. Except as otherwise permitted under the Note Agreement
or this Pledge Agreement, such Pledgor will not directly or indirectly sell,
pledge, mortgage, assign, transfer, or otherwise dispose of or create or suffer
to be created any lien, security interest, charging order, or encumbrance on any
of the Pledged Collateral or the assets of the Issuer thereof.

(d) Priority of Liens. Such Pledgor will defend the right, title and interest
hereunder of Agent, as a first priority security interest in the Pledged
Collateral, against the claims and demands of all persons whomsoever.

(e) Performance of Obligations. Such Pledgor will perform all of such Pledgor’s
obligations under any Charter Documents governing its Pledged Equity Interests
prior to the time that any interest or penalty would attach against such Pledgor
or any of the Pledged Collateral as a result of such Pledgor’s failure to
perform any of such obligations, and such Pledgor will do all things necessary
to maintain such Issuer as a limited liability company, corporation or
partnership, as applicable, under the laws of the jurisdiction of its
organization and to maintain such Pledgor’s interest as a member in such Issuer
in full force and effect without diminution.

(f) Charter Documents. Such Pledgor shall not (i) suffer or permit any amendment
or modification of any Charter Documents of the Issuer of its Pledged Equity
Interests in any manner materially adverse to Agent or the Lenders or
(ii) waive, release, or compromise any rights or claims such Pledgor may have
against any other party which arise under such Charter Documents in any manner
materially adverse to Agent or the Lenders. Such Pledgor shall not vote under
any Charter Documents to cause the Issuer thereunder to dissolve,

 

4



--------------------------------------------------------------------------------

liquidate, merge or consolidate with any other entity or take any other action
under any such Charter Documents that would materially adversely affect the
security interest granted to Agent hereunder, including, without limitation, the
value or priority thereof; except that, so long as no Default has occurred or is
continuing or would result therefrom, Borrower may merge with any Person,
provided that Borrower shall be the continuing or surviving Person. Such Pledgor
shall not permit, suffer or otherwise consent to the issuance of any new or
additional equity interests or options or other agreements granting any right to
receive equity interests in the Issuer of its Pledged Equity Interests.

(g) Securities. Such Pledgor shall, or shall permit Agent to, promptly take all
action necessary or appropriate to cause Agent to have sole and exclusive
“control” over the Pledged Collateral, as such term is defined in Article 9 of
the UCC. At all times such Pledgor shall take, or shall permit Agent to take,
all action necessary or appropriate to create, perfect and maintain a first
priority perfected security interest in the Pledged Collateral in favor of
Agent. Without limiting the foregoing, such Pledgor shall deliver any and all
certificates that evidence the Pledged Collateral together with assignments
separate from certificate executed in blank relating thereto.

5. Pledgors’ Powers.

(a) So long as an “Event of Default” (as defined in the Note Agreement) shall
not then exist, each Pledgor shall be the sole party entitled (1) to exercise
for any purpose any and all (i) voting rights and (ii) powers, and (2) to
receive any and all dividends or distributions, in each case arising from or
relating to the Pledged Collateral owned by such Pledgor (whereupon such
dividends or distributions shall be released from the security interest created
hereby); provided, however, that no Pledgor shall exercise such rights or
powers, or consent to any action of Issuer that would be in contravention of the
provisions of, or constitute an Event of Default under, this Pledge Agreement or
the Note Agreement.

(b) Upon the occurrence of an Event of Default, unless Agent designates in
writing to Borrower to the contrary, all rights of Pledgors provided in
Section 5(a) hereof shall cease, and all voting rights and powers and rights to
distributions included in the Pledged Collateral or otherwise described in such
Section 5(a) shall thereupon become vested in Agent, and Agent shall thereafter
have the sole and exclusive right and authority to exercise such voting rights
and powers. Each Pledgor shall execute such documents and instruments, including
but not limited to, statements that such Pledgor no longer has the right to act
as a member or otherwise relating to such change as Agent may request. Each
Pledgor agrees that any Issuer may rely conclusively upon any notice from Agent
that Agent has the right and authority to exercise all rights and powers of such
Pledgor as a holder of the equity interests of such Issuer under such Issuer’s
Charter Documents. Each Pledgor irrevocably waives any claim or cause of action
against any Issuer who deals directly with Agent following receipt of such
notice from Agent.

6. Agent’s Appointment as Attorney-in-Fact.

(a) Each Pledgor hereby irrevocably constitutes and appoints Agent and each
officer or agent of Agent with full power of substitution, as such Pledgor’s
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such

 

5



--------------------------------------------------------------------------------

Pledgor and in the name of such Pledger or in such attorney-in-fact’s own name,
from time to time in the discretion of each such attorney-in-fact, following the
occurrence of an Event of Default, for the purpose of carrying out the terms of
this Pledge Agreement, to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Pledge Agreement and, without limiting the
generality of the foregoing, hereby gives each such attorney-in-fact the power
and right, from and after an Event of Default, on behalf of such Pledger,
without notice to or assent by such Pledgor, to do the following:

(i) to collect and otherwise take possession of and title to any and all
distributions of cash or other property due or distributable at any time after
the date hereof to such Pledgor as a partner from any Issuer, whether in
complete or partial liquidation or otherwise, and to prosecute or defend any
action or proceeding in any court of law or equity or otherwise deemed
appropriate by such attorney-in-fact for the purpose hereof;

(ii) to ask, demand, collect, receive and give acceptances and receipts for any
and all moneys due and to become due under any Pledged Collateral and, in the
name of such Pledgor or such attorney-in-fact’s own name or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Pledged Collateral and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by such attorney-in-fact for the
purpose of collecting any and all such moneys due under any Pledged Collateral
whenever payable;

(iii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral, to effect any
repairs or any insurance called for with respect to any of the Pledged
Collateral by the terms of this Pledge Agreement and to pay all or any part of
the premiums therefor and the costs thereof; and

(iv) (A) to direct any party liable for any payment under any of the Pledged
Collateral to make payment of any and all moneys due and to become due
thereunder directly to Agent or as such attorney-in-fact shall direct; (B) to
receive payment of and receipt for any and all moneys, claims and other amounts
due and to become due at any time in respect of or arising out of any Pledged
Collateral; (C) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the Pledged
Collateral or any portion thereof and to enforce any other right in respect of
any Pledged Collateral; (D) to defend any suit, action or proceeding brought
against such Pledgor with respect to any Pledged Collateral; (E) to settle,
compromise or adjust any suit, action or proceeding described above and, in
connection therewith, to give such discharges or releases as such
attorney-in-fact may deem appropriate; and (F) generally to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Pledged Collateral as fully and completely as though such attorney-in fact were
the absolute owner thereof for all purposes, and to do, at the option of such
attorney-in-fact at Pledgors’ expense, at any time, or from time to time, all
acts and things which such attorney-in-fact reasonably deems necessary to
protect, preserve or realize upon the Pledged Collateral and the security
interest of Agent therein, in order to effect the intent of this Pledge
Agreement, all as fully and effectively as such Pledgor might do.

 

6



--------------------------------------------------------------------------------

Each Pledgor hereby ratifies, to the extent permitted by law, all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and shall be irrevocable.

(b) The powers conferred on each attorney-in-fact hereunder are solely to
protect the interest in the Pledged Collateral of Agent and shall not impose any
duty upon any such attorney-in-fact to exercise any such powers. Each such
attorney-in-fact shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers and neither it nor any of its
officers, directors, managers, employees or agents shall be responsible to any
Pledgor for any act or failure to act unless such action or failure to act
constitutes gross negligence.

(c) Each Pledgor also authorizes Agent and each officer or agent of Agent at any
time and from time to time, upon the occurrence of any Event of Default, to
execute, in connection with the sale provided for in Section 9 of this Pledge
Agreement, any endorsements, assignments or other instruments of conveyance or
transfer with respect to any of the Pledged Collateral.

7. Distributions. In the event any Pledgor receives any distributions in respect
of the Pledged Collateral that are made in violation of the Note Agreement, such
Pledgor will hold the same in trust for Agent and promptly transfer the property
that was so distributed in the form that it was received.

8. Performance by Agent of Pledgor’s Obligations. If any Pledgor fails to
perform or comply with any of such Pledgor’s agreements contained herein, and
Agent as provided for by the terms of this Pledge Agreement shall itself perform
or comply, or otherwise cause performance or compliance, with such agreement,
the expenses of Agent incurred in connection with such performance or
compliance, together with interest thereon at the rate following a default
specified in the Note Agreement in effect from time to time shall be payable by
such Pledger to Agent on demand and shall constitute Obligations secured hereby

9. Remedies, Rights Upon Default.

(a) Upon the occurrence of any Event of Default, Agent or Agent’s designee may,
at Agent’s option, elect to become the substituted partner in any Issuer with
respect to the Pledged Collateral and Pledgors shall execute or cause to be
executed all documents necessary to evidence Agent so becoming substituted
partner. If any Event of Default shall occur, Agent or Agent’s designee may
exercise in addition to all other rights and remedies granted to them in this
Pledge Agreement and in any other instrument or agreement securing, evidencing
or relating to the Obligations, all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, each Pledgor
expressly agrees that in any such event Agent, without demand of performance or
other demand, advertisement or notice of any kind (except the notice specified
below of time and place of public or private sale) to or upon any Pledgor or any
other person (all and each of which demands, advertisements

 

7



--------------------------------------------------------------------------------

and/or notices are hereby expressly waived), may forthwith collect, receive,
appropriate and realize upon the Pledged Collateral, or any part thereof, and/or
may forthwith sell, assign, give option or options to purchase, or sell or
otherwise dispose of and deliver said Pledged Collateral (or contract to do so),
or any part thereof, in one or more parcels at public or private sale or sales,
at any exchange or broker’s board or at any of Agent’s offices or elsewhere at
such prices as it may deem best, for cash or on credit or for future delivery
without the assumption of any credit risk. Each Pledgor expressly acknowledges
that private sales may be less favorable to a seller than public sales but that
private sales shall nevertheless be deemed commercially reasonable and otherwise
permitted hereunder. In view of the fact that federal and state securities laws
and/or other applicable laws may impose certain restrictions on the method by
which a sale of the Pledged Collateral may be effected, each Pledgor agrees that
upon the occurrence of an Event of Default, Agent may, from time to time,
attempt to sell all or any part of the Pledged Collateral by means of a private
placement, restricting the prospective purchasers to those who will represent
and agree that they are purchasing for investment only and not for distribution.
In so doing, Agent may solicit offers to buy the Pledged Collateral, or any part
thereof, for cash, from a limited number of investors deemed by Agent in its
judgment, to be financially responsible parties who might be interested in
purchasing the Pledged Collateral, and if Agent solicits such offers, then the
acceptance by Agent of the highest offer obtained therefrom shall be deemed to
be a commercially reasonable method of disposing of the Pledged Collateral.

Agent or Agent’s designee shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of said Pledged Collateral so sold, free of
any right or equity of redemption, which equity of redemption each Pledgor
hereby releases. Each Pledgor further agrees, at the request of Agent, to
assemble the Pledged Collateral and make it available to Agent at places which
Agent shall reasonably select, whether at such Pledgor’s premises or elsewhere.
Agent shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale as provided in Section 10(d) of this Pledge
Agreement. Only after so paying over such net proceeds and after the payment by
Agent of any other amount required by any provision of law, including
Section 9-608(a)(1)(C) of the UCC, need Agent account for the surplus, if any,
to any Pledgor. To the extent permitted by applicable law, each Pledgor waives
all claims, damages, and demands against Agent arising out of the repossession,
retention or sale of the Pledged Collateral except in each case such as arise
out of the gross negligence or willful misconduct of Agent. Any notification of
intended disposition of any of the Pledged Collateral required by law will be
deemed to be a reasonable authenticated notification of disposition if given at
least ten (10) days prior to such disposition and such notice shall (i) describe
Agent and the applicable Pledgor, (ii) describe the Pledged Collateral that is
the subject of the intended disposition, (iii) state the method of the intended
disposition, (iv) state that the applicable Pledgor is entitled to an accounting
of the Obligations and state the charge, if any, for an accounting and (v) state
the time and place of any public disposition or the time after which any private
sale is to be made. Agent may disclaim any warranties that might arise in
connection with the sale, lease or other disposition of the Pledged Collateral
and has no obligation to provide any warranties at such time.

(b) Each Pledgor also agrees to pay all costs of Agent, including reasonable
attorneys’ fees and expenses, incurred with respect to the enforcement of any of
Agent’s rights hereunder.

 

8



--------------------------------------------------------------------------------

(c) Each Pledgor hereby waives presentment, demand, or protest (to the extent
permitted by applicable law) of any kind in connection with this Pledge
Agreement or any Pledged Collateral. Except for notices provided for herein,
each Pledgor hereby waives notice (to the extent permitted by applicable law) of
any kind in connection with this Pledge Agreement.

(d) The proceeds of any sale, disposition or other realization upon all or any
part of the Pledged Collateral shall be distributed by Agent in the following
order of priorities:

first, to Agent in an amount sufficient to pay in full the expenses of Agent in
connection with Agent exercising its rights and remedies under the Note
Agreement and the Collateral Documents, including but not limited to any sale,
disposition or other realization, including all expenses, liabilities and
advances incurred or made by Agent in connection therewith, including reasonable
attorneys’ fees and expenses;

second, to Agent to the payment of the Obligations in accordance with Paragraph
5(e) of the Note Agreement; and

finally, upon payment in full of all of the Obligations, to the Pledgor of such
Pledged Collateral, or its representative or as a court of competent
jurisdiction or as such Pledgor may direct.

Each Pledgor agrees to indemnify and hold harmless Agent and each Lender, their
directors, managers, officers, employees, agents and parent, and subsidiary
corporations, and each of them, from and against any and all liabilities,
obligations, claims, damages, or expenses incurred by any of them arising out of
or by reason of entering into this Pledge Agreement or the consummation of the
transactions contemplated by this Pledge Agreement, except claims, losses or
liabilities resulting from Agent’s gross negligence, willful misconduct or
unlawful acts, and to pay or reimburse Agent for the fees and disbursements of
counsel incurred in connection with any investigation, litigation or other
proceedings (whether or not Agent is a party thereto) arising out of or by
reason of any of the aforesaid. Agent will promptly give Borrower written notice
of the assertion of any claim which it believes is subject to the indemnity set
forth in this Section 9 and will upon the request of Borrower promptly furnish
Borrower with all material in its possession relating to such claim or the
defense thereof to the extent that Agent may do so without breach of duty to
others. Any amounts properly due under this Section 9 shall be payable to Agent
immediately upon demand.

10. Limitation on Agent’s Duty in Respect of the Pledged Collateral. Except as
expressly provided in the UCC, Agent shall have no duty as to any Pledged
Collateral in its possession or control or in the possession or control of any
agent or nominee of Agent or as to any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto.

11. Notices. All notices and other communications shall be in writing and hand
delivered with written receipt, telecopied, sent by facsimile, sent by a
nationally recognized overnight courier, or sent by certified mail, return
receipt requested as specified under Paragraph 20 of the Note Agreement. Each
party may change its notice address by written notification to the other
parties. All such notices and communications shall be effective when delivered.

 

9



--------------------------------------------------------------------------------

12. Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. No Waiver; Cumulative Remedies. Agent shall not, by any act, delay, omission
or otherwise, be deemed to have waived any of its rights or remedies hereunder.
No waiver hereunder shall be valid except to the extent therein set forth. A
waiver of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which Agent would otherwise have had
on any future occasion. No failure to exercise nor any delay in exercising on
the part of Agent any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. Except to the extent that Agent
has specifically and expressly waived such remedies in this Pledge Agreement or
otherwise, the rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. Agent may resort to and realize on the Pledged
Collateral simultaneously with any acts or proceedings initiated by Agent in its
sole and conclusive discretion to resort to or realize upon any other sources of
repayment of the Obligations, including, but not limited to, collateral granted
by other security agreements and the personal liability of any Pledgor and any
person or corporation which has guaranteed repayment of the Obligations. None of
the terms or provisions of this Pledge Agreement may be waived, altered,
modified or amended except by an instrument in writing, duly executed by each
Pledgor and Agent.

14. Successors and Assigns. This Pledge Agreement and all obligations of
Pledgors hereunder shall be binding upon the successors and assigns of each
Pledgor, except that no Pledgor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
shall, together with the rights and remedies of Agent hereunder, inure to the
benefit of Agent and its respective successors and assigns. Neither this Pledge
Agreement nor anything set forth herein is intended to, nor shall it, confer any
rights on any person or entity other than the parties hereto and all third party
rights are expressly negated.

15. Termination. This Pledge Agreement, and the assignments, pledges and
security interests created or granted hereby, shall automatically terminate when
the Obligations shall have been fully paid and satisfied, at which time Agent
shall release and reassign (without recourse upon, or any warranty whatsoever
by, Agent, other than the representation that all of the Pledged Collateral
being delivered to Pledgors by Agent is free and clear of any Lien created by
Agent), and deliver to Pledgors all Pledged Collateral and related documents
then in the custody or possession of Agent, including termination statements
under the UCC, all without recourse upon, or warranty whatsoever, by Agent and
at the cost and expense of Pledgors.

 

10



--------------------------------------------------------------------------------

16. Injunctive Relief. Each Pledgor recognizes that in the event any Pledgor
fails to perform, observe or discharge any of such Pledgor’s obligations
hereunder, no remedy of law will provide adequate relief to Agent, and agrees
that Agent shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

17. Waiver of Subrogation. No Pledgor shall have any rights of subrogation as to
any of the Pledged Collateral until full and complete performance and payment of
the Obligations.

18. Governing Law. THIS PLEDGE AGREEMENT SHALL BE GOVERNED AND CONTROLLED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES) AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT,
AND IN ALL OTHER RESPECTS, INCLUDING WITHOUT LIMITATION, THE LEGALITY OF THE
INTEREST RATE AND OTHER CHARGES, AND SHALL BE BINDING UPON EACH PLEDGOR AND EACH
PLEDGOR’S HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS (AND EACH OF
THEM, IF MORE THAN ONE). Wherever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or be invalid under such law, such provision shall be severable,
and be ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Pledge Agreement.

19. Counterparts; Facsimile Signatures. This Pledge Agreement may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Pledge Agreement by facsimile or
other electronic transmission shall constitute effective delivery thereof.

 

11



--------------------------------------------------------------------------------

20. Forum; Waiver of Trial By Jury. Each Pledgor hereby (i) irrevocably agrees
that any suit or proceeding arising in respect of this Pledge Agreement, or any
of the matters contemplated hereby or thereby will be tried exclusively in the
U.S. District Court for the Southern District of New York as or, if such court
does not have subject matter jurisdiction, in any state court located in the
City of New York, New York, and agrees to submit to the exclusive jurisdiction
of, and venue in, such court and (ii) waives any objection based on forum
non-conveniens. IN ADDITION, EACH PLEDGOR HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS PLEDGE
AGREEMENT, THE ADVANCES, ANY ALLEGED TORTIOUS CONDUCT BY ANY PLEDGOR OR AGENT OR
WHICH IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE
RELATIONSHIP BETWEEN ANY PLEDGOR AND AGENT.

THIS PLEDGE AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has executed this Pledge Agreement or has
caused the same to be executed by such Pledgor’s duly authorized
representative(s) as of the date first above written.

 

SOTHERLY HOTELS LP By:   Sotherly Hotels Inc.,   its General Partner By:  

 

  Name: David R. Folsom   Title:   President and Chief Operating Officer

 

MHI GP LLC By:   Sotherly Hotels LP,   its Sole Member By:   Sotherly Hotels
Inc.,   its General Partner By:  

 

  Name: David R. Folsom   Title:   President and Chief Operating Officer

Pledge Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned hereby (a) acknowledges receipt of a copy of the foregoing
Pledge Agreement, (b) waives any rights or requirement at any time hereafter to
receive a copy of such Pledge Agreement in connection with the registration of
any Pledged Collateral (as defined therein) in the name of Richmond Hill
Partners, LP as Agent (“Agent”) or its nominee or the exercise of voting rights
by Agent, and (c) agrees promptly to note on its books and records the transfer
of the security interest in the membership interests or stock, as applicable, of
the undersigned as provided in such Pledge Agreement, including the following
legend:

PURSUANT TO THAT CERTAIN PLEDGE AGREEMENT DATED AS OF MARCH     , 2014 (AS FROM
TIME TO TIME AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED), EACH
PLEDGOR HAS UNDER THE CIRCUMSTANCES SPECIFIED IN SUCH PLEDGE AGREEMENT EMPOWERED
RICHMOND HILL PARTNERS LP TO VOTE THE PARTNERSHIP INTERESTS AND EXERCISE ANY
OTHER RIGHTS WITH RESPECT TO THE PARTNERSHIP INTERESTS OWNED BY PLEDGOR PURSUANT
TO SUCH PLEDGE AGREEMENT WITHOUT FURTHER CONSENT BY PLEDGOR.

 

Dated: March     , 2014     PHILADELPHIA HOTEL ASSOCIATES LP     By:   MHI GP
LLC,       its General Partner     By:   Sotherly Hotels LP,       its Sole
Member     By:   Sotherly Hotels Inc.       its General Partner     By:  

 

    Name:   David R. Folsom     Title:   President and Chief Operating Officer

Acknowledgement re.Pledge Agreement



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGED EQUITY INTERESTS

 

Pledgor

   Issuer (Jurisdiction
of Organization)   Type of
Equity Interest
Pledged    % of the Equity
Interest in
Issuer   Certificate
No.

Sotherly Hotels LP

   Philadelphia Hotel   Limited    99.00%   N/A    Associates LP   Partnership
        (Pennsylvania)   Interest     

MHI GP LLC

   Philadelphia Hotel   Limited    1.00%   N/A    Associates LP   Partnership   
     (Pennsylvania)   Interest     



--------------------------------------------------------------------------------

EXHIBIT C

Real Property



--------------------------------------------------------------------------------

LOGO [g709080184.jpg]

EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY

(HOTEL PARCEL)

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 49 OF THE 14TH
DISTRICT, FULTON COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

TO LOCATE THE POINT OF BEGINNING COMMENCE AT THE POINT OF INTERSECTION OF THE
NORTHERLY RIGHT-OF-WAY LINE OF PONCE DE LEON AVENUE (RIGHT-OF-WAY VARIES) WITH
THE EASTERLY RIGHT-OF-WAY LINE OF PEACHTREE STREET, AS SUCH RIGHTS-OF-WAY LINES
ARE EXTENDED TO FORM AN ANGLE INSTEAD OF A CURVE; RUNNING THENCE, ALONG SAID
EASTERLY RIGHT-OF-WAY LINE OF PEACHTREE STREET, 22.52 FEET TO A POINT, SAID
POINT BEING THE TRUE POINT OF BEGINNING; FROM THE POINT OF BEGINNING, AS THUS
ESTABLISHED, RUNNING ALONG SAID EASTERLY RIGHT-OF-WAY LINE OF PEACHTREE STREET,
NORTH 00 DEGREES 17 MINUTES 34 SECONDS EAST A DISTANCE OF 252.92 FEET TO A ONE
INCH HOLLOW PIPE FOUND; RUN THENCE LEAVING THE RIGHT-OF-WAY LINE OF PEACHTREE
STREET, NORTH 85 DEGREES 57 MINUTES 42 SECONDS EAST A DISTANCE OF 150.03 FEET TO
A POINT; RUN THENCE SOUTH 00 DEGREES 20 MINUTES 56 SECONDS WEST 11.48 FEET TO A
POINT; RUN THENCE SOUTH 29 DEGREES 47 MINUTES 07 SECONDS EAST A DISTANCE OF
121.30 FEET TO A POINT; RUN THENCE SOUTH 00 DEGREES 42 MINUTES 29 SECONDS WEST
172.26 FEET TO A THREE FOURTHS INCH HOLLOW PIPE FOUND ON THE NORTHERLY
RIGHT-OF-WAY LINE OF PONCE DE LEON AVENUE; RUN THENCE, ALONG THE NORTHERLY
RIGHT-OF-WAY LINE OF PONCE DE LEON AVENUE, THE FOLLOWING COURSES AND DISTANCES:
SOUTH 82 DEGREES 49 MINUTES 17 SECONDS WEST A DISTANCE OF 15.86 FEET TO A POINT:
SOUTH 79 DEGREES 59 MINUTES 41 SECONDS WEST A DISTANCE OF 34.49 FEET TO A POINT;
SOUTH 76 DEGREES 05 MINUTES 44 SECONDS WEST A DISTANCE OF 34.49 FEET TO A POINT;
SOUTH 76 DEGREES 05 MINUTES 44 SECONDS WEST A DISTANCE OF 20.66 FEET TO A POINT;
SOUTH 71 DEGREES 44 MINUTES 59 SECONDS WEST A DISTANCE OF 33.03 FEET TO A POINT;
SOUTH 67 DEGREES 35 MINUTES 42 SECONDS WEST 130.96 FEET TO A POINT; SOUTH 22
DEGREES 23 MINUTES 59 SECONDS EAST A DISTANCE OF 8.00 FEET TO A POINT; SOUTH 67
DEGREES 36 MINUTES 01 SECONDS WEST 33.18 FEET TO A POINT; RUNNING THENCE, ALONG
THE ARC OF 15 FOOT RADIUS TO THE RIGHT, SAID CURVE SUBTENDED BY A CHORD WITH
BEARING NORTH 56 DEGREES 03 MINUTES 12 SECONDS WEST AND DISTANCE OF 24.96 FEET,
AN ARC OF DISTANCE OF 29.41 FEET TO A POINT, SAID POINT BEING THE TRUE POINT OF
BEGINNING.

TOGETHER WITH RIGHTS IN AND TO THAT CERTAIN 10 FOOT ALLBY ADJACENT TO THE
NORTHERLY PORTION OF THE SUBJECT PROPERTY.

TOGETHER WITH THE RIGHTS OF THE GRANTOR AS CONTAINED IN THAT CERTAIN RECIPROCAL
EASEMENT AGREEMENT BETWEEN DIVERSIFIED PEACHTREE, LTD. AND GEORGIAN TERRACE
L.P., DATED AUGUST 22, 1990, AND RECORDED IN DEED BOOK 13655, PAGE 183, PULTON
COUNTY, GEORGIA RECORDS.



--------------------------------------------------------------------------------

LOGO [g709080185.jpg]

EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY

(GARAGE PARCEL)

ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN LAND LOT 49 OF THE 14TH
DISTRICT, FULTON COUNTY, GEORGIA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

TO LOCATE THE POINT OF BEGINNING COMMENCE AT THE POINT OF INTERSECTION OF THE
NORTHERLY RIGHT-OF-WAY LINE OF PONCE DE LEON AVENUE (RIGHT-OF-WAY VARIES) WITH
THE EASTERLY RIGHT-OF-WAY LINE OF PEACHTREE STREET, AS SUCH RIGHTS-OF-WAY LINES
ARE EXTENDED TO FORM AN ANGLE INSTEAD OF A CURVE; RUNNING THENCE, ALONG SAID
EASTERLY RIGHT-OF-WAY LINE OF PEACHTREE STREET, 22.52 FEET TO A POINT ON THE
EASTERLY RIGHT-OF-WAY LINE OF PEACHTREE STREET; RUN ALONG SAID EASTERLY
RIGHT-OF-WAY PEACHTREE STREET, NORTH 00 DEGREES 17 MINUTES 34 SECONDS EAST A
DISTANCE OF 252.92 FEET TO A ONE INCH HOLLOW PIPE FOUND; RUN THENCE, LEAVING THE
RIGHT-OF WAY LINE OF PEACHTREE STREET, NORTH 85 DEGREES 57 MINUTES 42 SECONDS
EAST A DISTANCE OF 150.03 FEET TO A POINT, SAID POINT BEING THE TRUE POINT OF
BEGINNING; FROM THE POINT OF BEGINNING, AS THUS ESTABLISHED; RUN THENCE NORTH 00
DEGREES 20 MINUTES 56 SECONDS EAST 200.26 FEET TO A POINT ON THE SOUTHERLY
RIGHT-OF-WAY LINE OF THIRD STREET; RUN THENCE, ALONG SAID RIGHT-OF-WAY LINE OF
THIRD STREET, SOUTH 89 DEGREES 49 MINUTES 16 SECONDS EAST 129.10 FEET TO A
POINT; RUN THENCE, LEAVING SAID RIGHT-OF-WAY LINE, SOUTH 00 DEGREES 03 MINUTES
19 SECOND WEST 190.89 FEET TO A POINT; RUN THENCE SOUTH 86 DEGREES 07 MINUTES 37
SECONDS WEST A DISTANCE OF 8.17 FEET TO A POINT; RUN THENCE SOUTH 00 DEGREES 42
MINUTES 29 SECONDS WEST 20.35 FEET TO A POINT; RUN THENCE NORTH 89 DEGREES 47
MINUTES 07 SECONDS WEST 121.80 FEET TO A POINT; RUN THENCE NORTH 00 DEGREES 20
MINUTES 56 SECONDS EAST 11.48 FEET TO A POINT, SAID POINT BEING THE POINT OF
BEGINNING.

TOGETHER WITH RIGHTS IN AND TO THAT CERTAIN 10 FOOT ALLEY ADJACENT TO THE
WESTERLY PROPERTY LINE OF THE SUBJECT PROPERTY.

TOGETHER WITH THE RIGHTS OF THE GRANTOR AS CONTAINED IN THAT CERTAIN RECIPROCAL
EASEMENT AGREEMENT BETWEEN DIVERSIFIED PEACHTREE, LTD. AND GEORGIAN TERRANCE,
L.P., DATED AUGUST 22, 1990, AND RECORDED IN DEED BOOK 13655, PAGE 183, FULTON
COUNTY, GEORGIA RECORDS.